Exhibit 10.1
ASSET PURCHASE AGREEMENT
By And Among
INX INC.,
ACCESS FLOW, INC.
STEVE KAPLAN
AND
GARY LAMB
JUNE 6, 2008

 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This Asset Purchase Agreement (“Agreement”) is made this 6th day of June,
2008 (the “Agreement Date”), by and among INX Inc., a Delaware corporation
(“Buyer”), Access Flow, Inc., a California corporation (“Seller”), and Steve
Kaplan and Gary Lamb, each individuals (together, the “Shareholders” and each,
individually, a “Shareholder”).
     WHEREAS, Seller is engaged in the business of designing, installing and
supporting datacenter, computer server and data storage systems and related
technology in selected cities in the United States (the “Seller’s Business”);
     WHEREAS, Seller desires to sell to Buyer and Buyer desires to purchase from
Seller, certain assets, properties and rights of Seller utilized by it in
connection with the operation of Seller’s Business upon the terms and conditions
of this Agreement;
     WHEREAS, Shareholders, collectively, are the owners of 100% of the
outstanding capital stock of Seller;
     WHEREAS, as an inducement to Buyer to enter into this Agreement,
Shareholders have approved this Agreement and desire to become a party to this
Agreement pursuant to the terms hereof; and
     WHEREAS, Seller has provided the Seller disclosure letter dated the same
date as this Agreement, together with related schedules, attachments and
exhibits thereto the “Seller Disclosure Letter”), which is attached hereto as
Exhibit A and incorporated by reference.
          NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
ARTICLE I.
PURCHASE AND SALE OF ASSETS
     1.1 Purchase and Sale of Assets. Pursuant to the terms and subject to the
conditions set forth in this Agreement, at the Closing (defined Section 1.8
below), Seller shall sell, assign, transfer, convey and deliver to Buyer, free
and clear of all mortgages, pledges, liens, claims, charges, encumbrances and
other security interests (collectively, “Security Interests”) other than
Permitted Liens (as defined in 3.1(d) below), and Buyer shall purchase only the
assets, properties, and rights of Seller described below (all of such
specifically described assets, properties and rights being hereinafter
collectively referred to as the “Purchased Assets”):
          (a) Personal Property. All of the equipment, computer hardware,
furniture, fixtures, appliances, furnishings, all computer and
telecommunications equipment, appliances and systems which are owned by Seller,
leasehold improvements and other personal property listed on Schedule 1.1(a) to
the Seller Disclosure Letter;
          (b) Intellectual Property. (i) All inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, including the right to enforce any rights embodied
therein and to collect damages for any past, infringement of such rights by
third parties, (ii) ideas and conceptions to the extent that such are legally
recognized as a proprietary intangible right under common law or by a

 



--------------------------------------------------------------------------------



 



national (including the United States) or multinational statutory invention
registrations, patents, patent registrations and patent applications (including
all reissues, divisions, continuations, continuations-in-part, extensions and
reexaminations) and all rights therein provided by international treaties or
conventions and all improvements to the inventions disclosed in each such
registration, patent or application, (iii) all trademarks, service marks, trade
dress, logos, trade names, and corporate names, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, all applications, registrations, and renewals in
connection therewith, and the right to register, perfect and enforce any rights
embodied therein and to collect damages for any past, infringement of such
rights by third parties, (iv) all copyrightable works (other than the Authored
Publications), all copyrights (other than those relating to the Authored
Publications), and all applications, registrations, and renewals in connection
therewith, (v) all mask works and all applications, registrations, and renewals
in connection therewith, (vi) all trade secrets and confidential business
information (including ideas, research and development, know-how, formulas,
techniques, technical data, designs, drawings, specifications, customer,
supplier and vendor lists, pricing and cost information, and business and
marketing plans and proposals), (vi) all computer software (including data and
related documentation) developed or owned by Seller, including source code,
operating systems and specifications, data, databases files, documentation and
other materials and documentation related thereto, (vii) all other proprietary
rights, (viii) all licenses, and (ix) all copies and tangible embodiments
thereof (in whatever form or medium) (collectively, (i) through (ix) above, the
“Intellectual Property”);
          (c) Domain Names. All of Seller’s right, title and interest in and to
each domain name and the registration thereof, all associated universal resource
locators, whether registered in the name of Seller or by any other person on
behalf of Seller, together with all goodwill connected with and symbolized by
such domain names or locators, and any intellectual property rights relating
thereto, including, but not limited to, e-mail addresses, websites,
translations, adaptations, derivations, copyrights, and combinations thereof,
all applications, registrations, and renewals in connection therewith, and the
right to register, perfect and enforce any rights embodied therein, including
the right to collect damages for any past, infringement of such rights by third
parties to the extent any such intellectual property rights exist (the “Domain
Names”), each of which is listed on Schedule 1.1(c) to the Seller Disclosure
Letter;
          (d) Documents. A copy of all of Seller’s books, records, papers and
documents which relate to the Purchased Assets, including all purchase and sales
records and customer and supplier records;
          (e) Inventory. All inventories of product including raw material,
work-in-process, finished products, packing materials, stores and supplies,
spare parts, samples, point of sale material and merchandise of Seller held for
resale by Seller, but only to the extent listed on Schedule 1.1(e) to the Seller
Disclosure Letter (the “Inventory”);
          (f) Contract Rights.
     (i) All rights under the uncompleted portion of the Acquired Partially
Completed Contracts (as defined in Section 2.21);
     (ii) All rights whatsoever to all contracts, agreements, joint ventures,
commitments, leases, licenses, purchase orders and other agreements, whether
oral or written arising out of the operation of Seller’s Business other than the
Retained Partially Completed Contracts and the Acquired Partially Completed
Contracts, including but not limited to those listed on Schedule 1.1(f)(iii) to
the Seller Disclosure Letter (the “Acquired Contracts”)

 



--------------------------------------------------------------------------------



 



          (g) Name. The right to use the name “Access Flow, Inc.” and all
variants thereof;
          (h) Manufactures’ and Vendors’ Warranties. All rights under
manufacturers’ and vendors’ warranties related to items included in the
Purchased Assets, including but not limited to such of the foregoing as are
listed on Schedule 1.1(h) to the Seller Disclosure Letter.
          (i) [THIS SECTION INTENTIONALLY LEFT BLANK].
          (j) Supplier Rebates. All rights to vendor rebates and credits
relating to periods before or after the Closing; provided, however, that such
rights shall not include any rights to rebates or credits relating to
(A) defective products or inventory for which Seller has, prior to the Closing
(i) submitted a written claim, (ii) returned such defective product or inventory
and (iii) recorded a receivable on Seller’s financial records or (B) vendor
marketing or quota rebates earned by or accrued to Seller prior to the Closing.
          (k) Deposits. All cash and collateral deposits made under the terms of
leases and other contracts included in clauses (a) through (j) above.
     1.2 Assets Excluded from Sale. Other than the Purchased Assets, Buyer is
not purchasing and Seller is not selling any other asset or right of Seller and
the parties hereby expressly exclude (i) all whitepapers, articles, books and
other publications authored by the Shareholder or owned or published by Seller
and all spreadsheets and methodologies developed by Steve Kaplan which relate to
“return on investment” analysis (collectively, the “Authored Publications”) and
(ii) the assets set forth on Schedule 1.2 to the Seller Disclosure Letter.
     1.3 Transfer of Purchased Assets. Seller shall deliver or cause to be
delivered to Buyer such other good and sufficient instruments reasonably
requested by Buyer transferring to Buyer title to all of the Purchased Assets or
Seller’s interest therein, all in accordance with this Agreement. Such
instruments of transfer (a) shall be in the form which is usual and customary
for transferring the type of property involved under the laws of the
jurisdictions applicable to such transfers, (b) shall be in form and substance
reasonably satisfactory to Buyer and its counsel, (c) shall effectively vest in
Buyer good and marketable title, or Seller’s interest therein as provided in
this Agreement, to all of the Purchased Assets, free and clear of all Security
Interests other than Permitted Liens, and (d) where applicable, shall be
accompanied by evidence of the discharge of all Security Interests against the
Purchased Assets.
     1.4 Retained Liabilities. Buyer shall not assume and shall not be liable
for any Liabilities (as defined below) of Seller other than the Assumed
Liabilities (as defined in Section 1.5 below) (collectively, the “Retained
Liabilities”), and all such Retained Liabilities shall be and remain the
responsibility of Seller, including, without limitation, any Liabilities arising
out of or the result of any activity associated with the Purchased Assets prior
to the Closing, Liabilities under any contract to which Seller is a party,
Liabilities with respect to all Taxes (as defined in Section 2.12 below),
Liabilities relating to, or arising under or in connection with, any Employee
Benefit Plan (as defined in Section 3.1(p) below), or any Liabilities related to
any Environmental Law (as defined in Section 3.1(t) below). Seller shall
discharge in a timely manner or shall make adequate provision for all Retained
Liabilities, Shareholders and Seller shall jointly and severally indemnify Buyer
and hold it harmless against all Retained Liabilities. As used in this
Agreement, the term “Liability” and “Liabilities” shall mean and include any
direct or indirect indebtedness, guaranty, endorsement, claim, loss, damage,
deficiency, cost, expense, obligation or responsibility, fixed or unfixed, known
or unknown, asserted or unasserted, liquidated or unliquidated, secured or
unsecured.

 



--------------------------------------------------------------------------------



 



     1.5 Assumed Liabilities. As of the Closing, Buyer will assume and
thereafter in due course pay and fully satisfy, as and when the same shall
become due and payable, the following liabilities and obligations (the “Assumed
Liabilities”):
          (a) the liabilities and obligations of Seller arising in the regular
and ordinary course of the conduct of Seller’s Business consistent with past
practice prior to the Closing Date, under (i) the Acquired Contracts and
(ii) the obligations remaining after the Closing under the Acquired Partially
Completed Contracts, but excluding any liabilities resulting from (A) the
Retained Partially Completed Contracts or (B) any warranty claim or breach of
any contract prior to the Closing Date;
          (b) all payment liabilities arising under the promissory notes made
payable by the Seller which are directly associated with Tangible Personal
Property included in the Purchased Assets, with such liabilities not to exceed
$19,000, as set forth on Schedule 1.5(b) to the Seller Disclosure Letter;
          (c) all payment liabilities arising under the vendor accounts listed
on Schedule 1.5(c) to the Seller Disclosure Letter;
          (d) all obligations arising after the Closing Date under the office
space lease contracts for the office space located at 1100 N. Market Blvd.,
Suite 204, Sacramento, CA 95834 and 5115 Arnold Avenue, Building 20, McClellan
Park, Sacramento, CA 95652, which property lease contracts are set forth on
Schedule 3.1(j)(ii) to the Seller Disclosure Letter; provided, however, that all
rent payment obligations paid by Seller prior to Closing for any period after
the Closing shall be prorated between Seller and Buyer based on the time period
the lease space was occupied by Seller prior to Closing;
          (e) all obligations arising after the Closing Date under the equipment
lease contracts listed on Schedule 1.5(e) to the Seller Disclosure Letter, with
an aggregate remaining balance of approximately $350,000.
     1.6 Purchase Price. The purchase price for the Purchased Assets and the
covenants of Shareholders and Seller included herein, is an aggregate purchase
price of Five Million Seventy-Six Thousand Nine Hundred Twenty Dollars
($5,076,920), consisting of (i) Two Million Four Hundred Fifty Thousand Dollars
($2,450,000) in cash (the “Cash Consideration”) plus (ii) certificates
representing 262,692 shares (the “Stock Consideration”) of the Buyer’s common
stock, $0.001 par value, (“Buyer Common Stock”) which number of shares was
determined by dividing $2,626,920 by the average closing price per share for the
Buyer Common Stock, as reported by the NASDAQ for the five (5) consecutive
trading days ending prior to the second day before the Closing Date, which is
$12.96 per share (the “Closing Stock Price”); provided, however, under no
circumstance shall the Closing Stock Price be higher than $10.00 per share for
purposes of calculating the number of shares of Stock Consideration. The Stock
Consideration shall be issued and delivered to Seller at the Closing; provided,
however, that Buyer shall retain and hold in escrow in accordance with
Section 2.19 below, 24,000 shares of Stock Consideration (the “Holdback Shares”)
which has a value of $240,000 based on the calculations set forth above.
     1.7 Additional Purchase Consideration. As additional consideration for the
Purchase, the Buyer will pay additional purchase consideration to the Seller
following the Closing Date based on and contingent upon certain post-Closing
financial performance beginning on the first day of the first full calendar
month after the Closing (the “Additional Purchase Consideration”) as set forth
in this section 1.7.
          (a) Seller Sacramento Business Performance. Buyer will pay Seller a
variable contingent payment based on and contingent upon the financial
performance of the Buyer’s business unit

 



--------------------------------------------------------------------------------



 



that is comprised, after the Closing Date, solely of the Seller’s business
activities at its location in Sacramento, California acquired in connection with
the Purchase Transaction, but excluding the Hosting Business (defined below)
(the “Sacramento Business”). As used in this Agreement, this component of the
Additional Purchase Consideration shall be referred to as the “Sacramento
Business Earnout”. For purposes of this Agreement, the term “Sacramento Business
Operating Income Contribution” means the Operating Income (as defined by GAAP as
applied by Buyer in operating its business) contribution attributable to the
Sacramento Business which includes all business (except business conducted with
any US federal government entity) that is conducted in a United States state or
United States territory where Buyer has no offices as of the Agreement Date and
all business conducted in San Diego County, Fresno County and all California
counties north of Fresno county before any allocation of the Buyer’s
corporate-level operations and administrative expenses, all as determined by the
Buyer using its normal accounting methodologies and processes, and in accordance
with Generally Accepted Accounting Principles (“GAAP”). The parties hereby agree
that costs including salary costs related to personnel from the Sacramento
Business that are assisting Buyer on opportunities other than Sacramento
Business sales opportunities will be assigned to practice development. The
Sacramento Business Earnout will be calculated and paid in two components, the
first based on the first 12-month period following the Closing Date (the “First
Year Measurement Period”) and the second based on the second 12-month period
following the Closing Date (the “Second Year Measurement Period”), as set forth
below.
     (i) First Year. The first year component will be based on achievement of
Sacramento Business Operating Income Contribution during the First Year
Measurement Period and will be equal to $270,000 times the Attainment Percentage
(defined below). As used in this Section 1.7(a)(i), the term “Performance Ratio”
shall mean the percentage resulting from dividing actual Operating Income
Contribution From Sacramento Business during the First Year Measurement Period
by $1,400,000. After establishing the Performance Ratio, the percentage used to
calculate this component of the Additional Purchase Consideration shall be
calculated (as used in this Section 1.7(a)(i), the “Attainment Percentage”) as
follows: The Attainment Percentage shall be equal to the Performance Ratio if
the Performance Ratio is 100%, however, if the Performance Ratio is less than
100%, the Attainment Percentage shall be reduced by 2% for each 1% that the
Performance Ratio is less than 100%, and if the Performance Ratio is more than
100%, the Attainment Percentage shall be increased by 1% for each 2% that the
Performance Ratio exceeds 100%; provided, however, if the above calculation
results in an Attainment Percentage that is less than 50%, then the Attainment
Percentage shall be zero, and if such calculation results in an Attainment
Percentage that is greater than 150%, the Attainment Percentage shall be 150%.
     (ii) Second Year. The second year component will be based on achievement of
Sacramento Business Operating Income Contribution during the Second Year
Measurement Period and will be equal to $270,000 times the Attainment Percentage
(defined below). As used in this Section 1.7(a)(ii), the term “Performance
Ratio” shall mean the percentage resulting from dividing actual Operating Income
Contribution from Sacramento Business during the Second Year Measurement Period
by $2,300,000. After establishing the Performance Ratio, the percentage used to
calculate this component of the Additional Purchase Consideration shall be
calculated (as used in this Section 1.7(a)(ii), the “Attainment Percentage”) as
follows: The Attainment Percentage shall be equal to the Performance Ratio if
the Performance Ratio is 100%, however, if the Performance Ratio is less than
100%, the Attainment Percentage shall be reduced by 2% for each 1% that the
Performance Ratio is less than 100%, and if the Performance Ratio is more than
100%, the Attainment Percentage shall be increased by 1% for each 2% that the
Performance Ratio exceeds 100%; provided, however, if the above calculation
results

 



--------------------------------------------------------------------------------



 



in an Attainment Percentage that is less than 50%, then the Attainment
Percentage shall be zero, and if such calculation results in an Attainment
Percentage that is greater than 150%, the Attainment Percentage shall be 150%.
          (b) Seller Hosting Business Performance. Buyer will pay Seller a
variable contingent payment based on and contingent upon the financial
performance of the Buyer’s business unit that is comprised, after the Closing
Date, solely of the Seller’s “hosting business” acquired in connection with the
Purchase, which “hosting business” shall exclude the Sacramento Business (the
“Hosting Business”), but shall include the virtual data center hosting business
operated and performed by the “hosting business” acquired in connection with the
Purchase that is sold by all of Buyer’s branch offices. As used in this
Agreement, this component of the Additional Purchase Consideration shall be
referred to as the “Hosting Business Earnout” For purposes of this Agreement,
the term “Hosting Business Operating Income Contribution” means the Operating
Income contribution attributable to the Hosting Business before any allocation
of the Buyer’s corporate-level operations and administrative expenses, all as
determined by the Buyer using its normal accounting methodologies and processes,
and in accordance with GAAP as applied by Buyer. This component of the
Additional Purchase Consideration will be calculated and paid in two components,
the first based on performance during the First Year Measurement Period and the
second based on performance during the Second Year Measurement Period, as set
forth below.
     (i) First Year. The first year component will be based on achievement of
Hosting Business Operating Income Contribution during the First Year Measurement
Period and will be equal to $270,000 times the Attainment Percentage (defined
below). As used in this Section 1.7(b)(i), the term “Performance Ratio” shall
mean the percentage resulting from dividing actual Operating Income Contribution
From Hosting Business during the First Year Measurement Period by $160,000.
After establishing the Performance Ratio, the percentage used to calculate this
component of the Additional Purchase Consideration shall be calculated (as used
in this Section 1.7(b)(i), the “Attainment Percentage”) as follows: The
Attainment Percentage shall be equal to the Performance Ratio if the Performance
Ratio is 100%, however, if the Performance Ratio is less than 100%, the
Attainment Percentage shall be reduced by 2% for each 1% that the Performance
Ratio is less than 100%, and if the Performance Ratio is more than 100%, the
Attainment Percentage shall be increased by 1% for each 2% that the Performance
Ratio exceeds 100%provided, however, if the above calculation results in an
Attainment Percentage that is less than 50%, then the Attainment Percentage
shall be zero, and if such calculation results in an Attainment Percentage that
is greater than 150%, the Attainment Percentage shall be 150%.
     (ii) Second Year. The second year component will be based on achievement of
Hosting Business Operating Income Contribution during the Second Year
Measurement Period and will be equal to $270,000 times the Attainment Percentage
(defined below). As used in this Section 1.7(b)(ii), the term “Performance
Ratio” shall mean the percentage resulting from dividing actual Operating Income
Contribution From Hosting Business during the Second Year Measurement Period by
$370,000. After establishing the Performance Ratio, the percentage used to
calculate this component of the Additional Purchase Consideration shall be
calculated (as used in this Section 1.7(b)(ii), the “Attainment Percentage”) as
follows: The Attainment Percentage shall be equal to the Performance Ratio if
the Performance Ratio is 100%, however, if the Performance Ratio is less than
100%, the Attainment Percentage shall be reduced by 2% for each 1% that the
Performance Ratio is less than 100%, and if the Performance Ratio is more than
100%, the Attainment Percentage shall be increased by 1% for each 2% that

 



--------------------------------------------------------------------------------



 



the Performance Ratio exceeds 100%; provided, however, if the above calculation
results in an Attainment Percentage that is less than 50%, then the Attainment
Percentage shall be zero, and if such calculation results in an Attainment
Percentage that is greater than 150%, the Attainment Percentage shall be 150%.
          (c) Qualifying Billings Revenue Performance. Buyer will pay Seller a
variable contingent payment based on and contingent upon the amount of billings
to customers made by the Buyer’s branch offices that exist immediately prior to
the Closing Date, and excluding the Sacramento Business and the Hosting
Business, of the products and services listed on Exhibit B hereto (the
“Qualifying Billings”). As used in this Agreement, this component of the
Additional Purchase Consideration shall be referred to as the “Qualifying
Billings Earnout”. The Qualifying Billings component of the Additional Purchase
Consideration will be calculated and paid in two components, the first based on
Qualifying Billings during the First Year Measurement Period and the second
based on Qualifying Billings during the Second Year Measurement Period, as set
forth below.
     (i) First Year. The first year component will be based on achievement of
Qualifying Billings during the First Year Measurement Period and will be equal
to $360,000 times the Attainment Percentage (defined below). As used in this
Section 1.7(c)(i), the term “Performance Ratio” shall mean the percentage
resulting from dividing actual Qualifying Billings during the First Year
Measurement Period by $9,500,000. After establishing the Performance Ratio, the
percentage used to calculate this component of the Additional Purchase
Consideration shall be calculated (as used in this Section 1.7(c)(i), the
“Attainment Percentage”) as follows: The Attainment Percentage shall be equal to
the Performance Ratio if the Performance Ratio is 100%, however, if the
Performance Ratio is less than 100%, the Attainment Percentage shall be reduced
by 2% for each 1% that the Performance Ratio is less than 100%, and if the
Performance Ratio is more than 100%, the Attainment Percentage shall be
increased by 1% for each 2% that the Performance Ratio exceeds 100%;provided,
however, if the above calculation results in an Attainment Percentage that is
less than 50%, then the Attainment Percentage shall be zero, and if such
calculation results in an Attainment Percentage that is greater than 150%, the
Attainment Percentage shall be 150%.
     (ii) Second Year. The second year component will be based on achievement of
Qualifying Billings during the Second Year Measurement Period and will be equal
to $360,000 times the Attainment Percentage (defined below). As used in this
Section 1.7(c)(ii), the term “Performance Ratio” shall mean the percentage
resulting from dividing actual Qualifying Billings during the First Year
Measurement Period by $22,500,000. After establishing the Performance Ratio, the
percentage used to calculate this component of the Additional Purchase
Consideration shall be calculated (as used in this Section 1.7(c)(ii), the
“Attainment Percentage”) as follows: The Attainment Percentage shall be equal to
the Performance Ratio if the Performance Ratio is 100%, however, if the
Performance Ratio is less than 100%, the Attainment Percentage shall be reduced
by 2% for each 1% that the Performance Ratio is less than 100%, and if the
Performance Ratio is more than 100%, the Attainment Percentage shall be
increased by 1% for each 2% that the Performance Ratio exceeds 100%; provided,
however, if the above calculation results in an Attainment Percentage that is
less than 50%, then the Attainment Percentage shall be zero, and if such
calculation results in an Attainment Percentage that is greater than 150%, the
Attainment Percentage shall be 150%.
          (d) Each payment of Additional Purchase Consideration shall be
calculated and paid by Buyer to Seller within ninety (90) days of the end of the
measurement period for which such payment

 



--------------------------------------------------------------------------------



 



relates. In addition, 50% of all Additional Purchase Consideration shall be paid
in cash and the remainder shall be paid to the Seller, at the Buyers option, by
either cash or the issuance to Seller of such number of shares of Buyer Common
Stock determined by dividing fifty percent (50%) of the Additional Purchase
Consideration payable for such payment by the price of Buyer’s Common Stock
using the average closing price per share for the Common Stock as reported by
the NASDAQ for the five (5) consecutive trading days ending prior to the second
day before the date of funding of such payment of Additional Purchase
Consideration.
     1.8 Closing. The consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of INX Inc. 6401
Southwest Freeway, 3rd Floor, Houston, Texas 77074 on the later of (a) the
Agreement Date, or (b) the first business day after all of the conditions set
forth in Articles VI and VII hereof have been satisfied or waived, or such other
place and time as the parties may mutually agree (the “Closing Date”). All of
the deliveries and other transactions required to take place at the Closing and
all documents relating thereto shall be interdependent and none shall be
effective unless and until all are effective (except to the extent that the
party entitled to the benefit thereof has waived satisfaction or performance
thereof in writing as a condition precedent hereto).
     1.9 Deliveries at the Closing. At the Closing, (a) Seller shall deliver to
Buyer the various certificates, instruments and documents referred to in
Article VI below, and (b) Buyer will deliver to Seller the various certificates,
instruments, and documents referred to in Article VII below.
     1.10 Consummation of Closing. All acts, deliveries, and confirmations
comprising the Closing, regardless of chronological sequence, shall be deemed to
occur contemporaneously and simultaneously upon the occurrence of the last act,
delivery, or confirmation of the Closing and none of such acts, deliveries, or
confirmations shall be effective unless and until the last of the same shall
have occurred.
ARTICLE II.
ADDITIONAL AGREEMENTS
     2.1 Noncompetition, Nonsolicitation and Confidentiality. For purposes of
this Agreement, the following definitions shall apply:
          (a) “Affiliate” with respect to any Person, shall mean and include any
Person controlling, controlled by or under common control with such Person
either as of or following the date of this Agreement;
          (b) “Company Activities” shall mean either (i) designing, installing
or supporting computer data networks, IP telephony systems and/or datacenter
virtualization projects, (ii) promoting, marketing or selling computer data
network equipment, IP telephony systems and/or datacenter related equipment
(including servers and data storage equipment), (iii) designing, implementing,
promoting, marketing or selling software applications for IP telephony
applications and/or virtualization software, or (iv) engaging in any other
business activities which are conducted, offered or provided by Seller, Buyer or
any Affiliate of either of them at any time during the 12-month period prior to
the date of this Agreement, including, without limitation, all activities
associated with Seller’s Business but expressly excluding (A) any of these
activities if performed in conjunction with employment duties for a manufacturer
rather than a consulting company, (B) any duties if performed as part of an
organization’s internal IT staff, (C) authoring any articles, white papers,
books or other publications regardless of content and (D) consulting relating
specifically to ROI analysis as long as such consulting is not specifically on
behalf of a competitor of Buyer or its affiliates.

 



--------------------------------------------------------------------------------



 



          (c) “Confidential Information” shall mean any data or information
(whether written or not, tangible or intangible), of Buyer, Seller or any
Affiliate of either of them, other than Trade Secrets (as defined below), which
is valuable to Buyer, Seller or any Affiliate of either of them and not
generally known to competitors or which by its nature is generally treated as
confidential or proprietary;
          (d) “Noncompete Period” shall mean from the Closing Date through the
date five years after the Closing Date;
          (e) “Nonsolicitation Period” shall mean from the Closing Date through
the date five years after the Closing Date;
          (f) “Person” shall mean any individual, corporation, partnership,
limited liability company, firm, joint venture, association, joint-stock
company, trust, unincorporated organization or other entity;
          (g) “Protected Area” shall mean the states of California, Nevada and
Hawaii; and
          (h) “Trade Secrets” shall mean information related to the Company
Activities, including, but not limited to, technical or nontechnical data,
formulas, patterns, compilations, or programs, including, without limitation,
computer software and related source codes, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans, lists of
actual or potential customers or suppliers, or other information similar to any
of the foregoing, which derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can derive economic value from its disclosure or use.
     2.2 Confidentiality. Buyer, Seller and Shareholders shall keep confidential
the existence of this Agreement, the transactions described herein and all Trade
Secrets and Confidential Information relating to the Company Activities;
provided, however, that Seller and Shareholders may, upon obtaining the prior
written consent of the Buyer, disclose the existence of this Agreement and the
terms hereof, but solely in the manner and subject to any restrictions or
limitations imposed on such disclosure by Buyer in connection with granting such
prior written consent. The provisions of this Section 2.2 shall not apply with
respect to any information which (a) was already known by one party when such
information was received from the other party, (b) was available to the general
public at the time of such receipt, (c) subsequently becomes known to the
general public through no fault or omission by a party hereto, (d) is
subsequently disclosed by a third party which has the bona fide right to make
such disclosure, (e) is disclosed by either in confidence to its professional
advisors or by Buyer to potential lenders and investors who agree to keep such
information confidential, (f) is required to be disclosed by law or a
governmental agency, including for income tax reporting purposes (and the filing
of this Agreement by Buyer with the Securities and Exchange Commission is
expected), or (g) is required to be disclosed in order to enforce this
Agreement.
     2.3 Trade Secrets. Seller and Shareholders, as well as the officers,
directors and employees of Seller shall hold in confidence at all times after
the date hereof all Trade Secrets and Confidential Information related to
Seller, Buyer and any of either of their Affiliates and shall not disclose,
publish or make use of those Trade Secrets or Confidential Information at any
time after the date hereof, without the prior written consent of Buyer, except
(a) any information or document required to be disclosed by law or
(b) information that becomes public knowledge through means other than an act of
Shareholders or Seller. Nothing in this Agreement shall diminish the rights of
Seller or Buyer regarding the protection of Trade Secrets, Confidential
Information and other intellectual property pursuant to applicable law.

 



--------------------------------------------------------------------------------



 



     2.4 Trade Name and Confidential Information.
          (a) Seller and Shareholders shall not, directly or by assisting
others, own, manage, operate, join, control or participate in the ownership,
management, operation or control of any business conducted under the corporate
or trade name of Seller (or any variation thereof) or any of its Affiliates
(other than as an employee of Buyer or one of its Affiliates) without the prior
written consent of Buyer; and
          (b) Seller and Shareholders shall hold in confidence all Confidential
Information related to Seller, Buyer or any of either of their Affiliates and
shall not disclose, publish or make use of that Confidential Information without
the prior written consent of Buyer, except (i) any information or document
required to be disclosed by law or (ii) information that becomes public
knowledge through means other than an act of Seller or Shareholders.
     2.5 Non-Competition.
          (a) Coverage. Seller and Shareholders hereby acknowledge that Buyer,
either directly or indirectly through one or more of its Affiliates, conducts or
will conduct Company Activities throughout the Protected Area, and acknowledges
that to protect adequately the interest of Buyer in the operation of each Person
through which it will engage in Company Activities after the date of this
Agreement, it is essential that any noncompete covenant with respect thereto
cover all Company Activities in the Protected Area except as specifically
provided in Section 2.5(b) below.
          (b) Covenant. During the Noncompete Period, neither Seller nor
Shareholders shall in any manner, directly or indirectly, engage in or have an
equity or profit interest in, or render services to any business that conducts
any Company Activities in the Protected Area. Notwithstanding anything herein to
the contrary, nothing in this Agreement shall prevent or prohibit Seller or
Shareholders from owning not more than 5% of a class of equity securities issued
by any entity listed on any national securities exchange or interdealer
quotation system.
     2.6 Nonsolicitation of and Noninterference with Employees, Customers and
Vendors. During the Nonsolicitation Period, neither Seller nor Shareholders
shall, in any manner, directly or indirectly:
          (a) solicit or attempt to solicit, any business from any customers or
prospective customers of Buyer or any of its Affiliates for purposes of engaging
in any Company Activities in any Protected Area;
          (b) recruit or hire away or attempt to recruit or hire away, on its
behalf or on behalf of any other person, firm or corporation, any employee of
Buyer or any of its Affiliates; or
          (c) interfere with or otherwise attempt to affect Buyer’s relationship
with any employee, customer, or prospective customer, supplier or vendor of
Buyer or any of its Affiliates.
     2.7 Acknowledgment. Seller, Shareholders and Buyer each acknowledge and
agree that the covenants set forth in Sections 2.2, 2.3, 2.4, 2.5 and 2.6 are
reasonable as to time, scope and territory given Buyer’s need to protect its
Trade Secrets, Confidential Information and its substantial investment in the
Purchased Assets, its employees, customers and vendors, particularly given the
complexity and competitive nature of Buyer’s and its Affiliate’s business.
Seller and Shareholders further acknowledge that (a) it would be difficult to
calculate damages to Buyer and its Affiliates from any breach of Seller’s or
Shareholders’ obligations under either of Sections 2.2, 2.3, 2.4, 2.5 or 2.6,
(b) that injuries to Buyer and

 



--------------------------------------------------------------------------------



 



its Affiliates from any such breach would be irreparable and impossible to
measure, and (c) that the remedy at law for any breach or threatened breach of
Seller’s or Shareholders’ obligations under either of Sections 2.2, 2.3, 2.4,
2.5 or 2.6 of this Agreement would therefore be an inadequate remedy, and
accordingly, Buyer shall, in addition to all other available remedies (including
without limitation seeking such damages as it can show it and its Affiliates
have sustained by reason of such breach or the exercise of all other rights it
has under this Agreement), be entitled to injunctive and other similar equitable
remedies. Each Shareholder acknowledges that he will be subject to separate
noncompete and nonsolicitation provisions in connection with his employment by
Buyer following the Closing. Accordingly, if the duration or scope of the
noncompete or nonsolicitation applicable to Shareholders under the terms of
Buyer’s standard employment documents is for any reason shorter than the
duration of the Noncompete Period or Nonsolicitation Period or narrower in scope
than as set forth in this Agreement or if any term or condition set forth in
Section 7 of the Employment Agreement (as defined in Section 3.1(u) below)
conflicts with any term or condition in contained in this Article II,
Shareholders hereby acknowledges that he shall be subject to the Noncompete
Period and Nonsolicitation Period set forth in this Agreement and the terms and
conditions of this Article II shall be given precedence over any conflicting
term or condition set forth in Section 7 of the Employment Agreement,
notwithstanding any of the terms of his employment terms with Buyer.
     2.8 Further Assurances. Each party hereto from time to time hereafter at
any other party’s request and without further consideration shall execute and
deliver to such other party such instruments of transfer, conveyance and
assignment in addition to those delivered pursuant to this Agreement as shall be
reasonably requested to transfer, convey and assign more effectively the
Purchased Assets to Buyer, the costs of which shall be paid by the requesting
party.
     2.9 Expenses. Except as otherwise provided herein, Buyer, Seller and
Shareholders shall each be responsible for their own expenses incurred in
connection with the negotiations among the parties, and the authorization,
preparation, execution and performance of this Agreement and the transactions
contemplated hereby. In addition, Seller shall be responsible for all costs
associated with terminating any Employee Benefit Plan of Seller (e.g., 401(k),
pension, profit sharing plans) prior to or at Closing.
     2.10 Brokers. Buyer shall indemnify Seller and hold it harmless from and
against all claims or demands for commissions or other compensation by any
broker, finder, or similar agent claiming to have been employed by or on behalf
of Buyer. Seller and Shareholders shall jointly and severally indemnify Buyer
and hold it harmless from and against all claims or demands for commissions or
other compensation by any broker, finder or similar agent claiming to have been
employed by or on behalf of Seller.
     2.11 Publicity. After the Closing Date, all press releases and other public
announcements respecting the subject matter hereof shall be made only by Buyer;
provided, however, that Seller may make any disclosure required to be made under
applicable law if it has determined in good faith that it is necessary to do so
and used its best efforts, prior to the issuance of the disclosure, to provide
Buyer with a copy of the proposed disclosure and to discuss the proposed
disclosure with Buyer.
     2.12 Liability for Taxes.
          (a) Definition. As used herein, “Tax” or “Taxes” means all taxes,
however denominated, including any interest or penalties or additions thereto
whether disputed or not, including any obligation to indemnify or otherwise
assume or succeed to the tax Liability of any other Person that may become
payable in respect thereof, imposed by any federal, state, local or foreign
government or any agency or political subdivision of any such government, which
taxes shall include, without limiting the

 



--------------------------------------------------------------------------------



 



generality of the foregoing, all income taxes (including, but not limited to,
United States federal income taxes and state income Taxes), payroll and employee
withholding taxes, unemployment insurance, social security, sales and use taxes,
excise taxes, environmental taxes, franchise taxes, gross receipts taxes,
occupation taxes, real and personal property taxes, stamp taxes, transfer taxes,
withholding taxes, workers’ compensation taxes, escheat, value-added taxes,
alternative or add-on minimum taxes and other obligations of the same or of a
similar nature, whether discovered before, on or after the Closing.
          (b) Taxes Before the Closing. Seller shall be liable for, and shall
together with Shareholders, jointly and severally, indemnify and hold Buyer
harmless from, (a) all Taxes (as defined above) and Security Interests relating
to any Taxes that are imposed on (either before or after the Closing Date) or
incurred with respect to the Purchased Assets for any period ending on or before
the Closing Date, (b) any Taxes payable as a result of a breach by Seller or
Shareholders of any of the representations set forth in Section 3.1(i) hereof,
and (c) any necessary and reasonable attorneys’ fees or other costs incurred by
Buyer or its Affiliates in connection with any payment from Seller under this
Section 2.12(b). Buyer and Seller agree to provide assistance to one another and
to cooperate fully with one another after the Closing Date to account for all
Taxes that may be imposed on or incurred with respect to the Purchased Assets
during any period prior to the Closing Date.
          (c) Taxes Following the Closing. Buyer shall be liable for, and shall
indemnify and hold Seller and Shareholders harmless from, (a) all Taxes (as
defined above) and Security Interests relating to any Taxes that are imposed on
or incurred with respect to the Purchased Assets for any period commencing and
ending after the Closing Date, and (b) any necessary and reasonable attorneys’
fees or other costs incurred by Seller or Shareholders in connection with any
payment from Buyer under this Section 2.12(c).
          (d) Sales, Transfer and Excise Taxes. Buyer shall pay directly all
excise, sales, transfer and other similar Taxes, levies and charges from the
California State Board of Equalization and any similar California state taxing
authority, (including all bulk sales taxes, if any), that may be imposed upon,
or payable or collectible or incurred in connection with, this Agreement and the
transactions contemplated herein. All obligations under this Section 2.12 shall
survive the Closing hereunder and continue until 30 days following the
expiration of the statute of limitations on assessment of the relevant Tax.
     2.13 Right to Refunds. If Seller, on the one hand, or Buyer, on the other
hand, receives a refund of any Taxes for which the other has paid such Taxes,
then the party receiving such refund shall, within 30 days after its receipt,
remit such refund to the party who paid such Taxes; provided, however, that this
section shall not affect the Liability of the parties for Taxes as set forth in
Section 2.12(b) or 2.12(c) hereof.
     2.14 Intercompany Transactions. Prior to the Closing, all intercompany
payables and receivables between Seller and Shareholders and between Seller and
any of its Affiliates that in any way are related to or otherwise affect any
Purchased Asset shall be released by Seller, Shareholders or any Affiliate of
either of them, as the case may be, and Shareholders hereby release any claims
or other rights he or she may have in and to any of the Purchased Assets.
     2.15 Allocation of Purchase Price. For all income tax purposes, each of the
parties shall report the transactions contemplated by this Agreement as an
“applicable asset acquisition” by Buyer within the meaning of Section 1060 of
the Internal Revenue Code of 1986, as amended. In connection therewith, each of
the parties hereby agrees that the fair market value of any Class I, Class II,
Class III, Class IV or Class V assets (as described in Section 1.1060-1(c)(2) of
the Treasury Regulations) of Seller at the Closing will be equal to their
respective federal income tax bases to Seller immediately prior

 



--------------------------------------------------------------------------------



 



thereto, and the excess of the total consideration (as determined pursuant to
Section 1.1060-1(c)(1) of the Treasury Regulations) paid for the Purchased
Assets by Buyer over such aggregate tax bases shall be allocable to Class VI and
Class VII assets as described in such Treasury Regulations. Buyer and Seller
shall cooperate in good faith to mutually agree upon and complete IRS Form 8594
(Asset Acquisition Statement Under Section 1060). Buyer shall prepare and
deliver a draft IRS Form 8594 (Asset Acquisition Statement Under Section 1060)
to Seller within 180 days after the Closing Date and unless Seller objects to
such draft IRS Form 8594 within ten day of its receipt from Buyer, Seller shall
be deemed to have agreed to such draft IRS Form 8594. Seller shall timely file
such Form 8594 with the IRS reporting the transaction in compliance with this
Section 2.15. In any proceeding related to the determination of any Tax, no
party may contend or represent that the allocation is not a current allocation.
     2.16 Name Change. Seller shall execute and deliver an amendment to its
Articles of Incorporation to change its name to a name other than Access Flow,
Inc. or any variant thereof in acceptable form to be filed with the California
Secretary of State office and any other jurisdiction where Seller is qualified
to do business within 180 days following the date of this Agreement; provided,
however, that for a period of one year following the Closing Date, Buyer hereby
grants to Seller the non-exclusive and terminable right and license to use the
name “Access Flow, Inc.” solely for purposes of facilitating invoicing and
billing of customers party to any Retained Partially Completed Contract.
     2.17 Employees. The term “Key Employees” shall be defined as those
individuals listed on Schedule 2.17 to the Seller Disclosure Letter. Other than
the Key Employees, Buyer shall have no obligation to offer employment to any of
Seller’s existing employees.
     2.18 Consent of Third Parties.
          (a) Despite anything to the contrary in this Agreement, this Agreement
shall not constitute an assignment or transfer of, or an agreement to assign or
transfer, any Governmental Approval (defined below), contract, instrument,
lease, permit or other agreement or arrangement or any claim, right or benefit
arising thereunder or resulting therefrom if an assignment or transfer or an
attempt to make such an assignment or transfer without the consent of a third
party would constitute a breach or violation thereof or would violate any
applicable law or regulation, or would otherwise affect adversely the rights of
Seller or Buyer thereunder; and any transfer or assignment by Seller of any
interest under any such Governmental Approval, contract, instrument, lease,
permit or other agreement or arrangement that requires the consent or approval
of a third party shall be made subject to such consent or approval being first
obtained. As used herein, “Governmental Approval” means any consent, approval,
authorization, waiver, permit, grant, franchise, concession, agreement, license,
exemption or order of, registration, certificate, declaration or filing with, or
report or notice to, any federal, state or local government, or any political
subdivision thereof, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government,
including, without limitation, any governmental authority, agency, department,
board, commission or instrumentality of the United States, any state of the
United States or any political subdivision thereof, and any tribunal or
arbitrator(s) of competent jurisdiction, and any self-regulatory organization.
          (b) Seller will give any required notices, and Buyer and Seller will
cooperate following the Closing, using their respective commercially reasonable
best efforts, in order to obtain necessary third party consents to the sale and
transfer of the Purchased Assets as contemplated by this Agreement.
          (c) Seller and Buyer will give any notices to, make any filings with,
and use its commercially reasonable efforts to obtain any Governmental Approval
in connection with the consummation of the transactions contemplated by this
Agreement.

 



--------------------------------------------------------------------------------



 



          (d) With respect to any consents or approvals that have not been
obtained on or before the Closing Date, Seller and Buyer shall cooperate in any
lawful arrangement that is reasonable for both Buyer and Seller (considering all
relevant factors including practicality, financial burden and risk) to provide
that Buyer shall receive the interest of Seller in the net benefits under any
such Governmental Approval, contract, instrument, lease, permit or other
agreement or arrangement or any claim, right or benefit arising thereunder or
resulting therefrom. Such arrangements may include (if lawful and reasonable
considering all relevant factors) the performance by Buyer as agent for Seller
such that Buyer will derive the benefit of such agreement to the extent that
Buyer would have benefited if the necessary third party consent or approval had
been obtained. Seller and Buyer agree to use their respective good faith,
commercially reasonable efforts to negotiate and document any such arrangements.
     2.19 Holdback Shares. On the Closing Date the Buyer shall retain the
Holdback Shares to be held by the Buyer (“Escrow Agent”) in escrow to satisfy
any claims by Buyer against Seller or Shareholders for a period of up to one
(1) year after the Closing Date (the “Escrow Period”), in accordance with the
terms of this Agreement. At the end of each calendar month during the Escrow
Period Buyer shall, in good faith, determine the amount of any claims under this
Agreement and deliver to the Seller notice of the number of Holdback Shares to
be disbursed to address any such claims by Buyer. Following the expiration of
the Escrow Period, Buyer shall cause the remaining balance of the Holdback
Shares, after the payment of all such claims and reservation of amounts
reasonably deemed sufficient to satisfy unresolved claims, to be distributed by
the Escrow Agent to Seller within five (5) Business Days in accordance with the
terms of this Agreement. The costs and expenses associated with the
establishment and maintenance of the Holdback Shares shall be borne by the
Buyer.
     2.20 Retained Partially Completed Contracts. There will be certain
uncompleted customer contracts of Seller that will be retained by Seller after
Closing, either because such contracts were already substantially fulfilled and
billed by Seller prior to Closing, or because the consent to assignment of the
contract cannot be obtained from the customer, or for other reasons. These
retained partially completed customer contracts (the “Retained Partially
Completed Contracts”) are listed on Schedule 2.20 to the Seller Disclosure
Letter. Seller shall retain the Retained Partially Completed Contracts following
the Closing, and will retain the obligations and duties under the Retained
Partially Completed Contracts following Closing, but shall utilize Buyer
exclusively as Seller’s agent to perform the services to the customer required
to complete the Retained Partially Completed Contracts following Closing. Seller
and Buyer shall cooperate with each other in good faith to ensure that customers
party to a Retained Partially Completed Contract, properly direct to Seller all
payments owed to Seller thereunder. In the event that through error or mistake,
any customer party to a Retained Partially Completed Contract, directly pays
Buyer for any amount owed by such customer to Seller under a party to a Retained
Partially Completed Contract, Buyer shall promptly forward such misdirected
amounts to Seller.
          (a) In order to fulfill any obligation or duty under the Retained
Partially Completed Contracts to deliver products to the customer following the
Closing, Seller shall acquire such products exclusively from Buyer, at a price
equal to the price to be billed to the customer under the Retained Partially
Completed Contract, such that any gross profit generated from deliveries of
products to the customer under the Retained Partially Completed Contracts after
the Closing is fully realized by Buyer and no gross profit is realized by Seller
following the Closing.
          (b) Seller shall engage Buyer, as Seller’s exclusive agent, to perform
any and all services that are required to complete the Retained Partially
Completed Contracts, billing Seller for such services at Buyer’s Service Billing
Rates (defined below) for such services. Buyer’s hourly billing rates for
service work, which shall apply for all purposes under this Agreement, are set
forth on Schedule 2.20(b) to the Seller Disclosure Letter (the “Buyer’s Service
Billing Rates”).

 



--------------------------------------------------------------------------------



 



     2.21 Acquired Partially Completed Contracts. There will be certain
partially completed customer contracts of Seller that will be assigned or
conveyed to Buyer by Seller pursuant to this Agreement for which Seller has
already performed a certain portion of such contracts prior to closing, and/or
Seller has already billed the customer prior to Closing for a portion of such
contracts, which acquired partially completed contracts are listed on
Schedule 2.21 to the Seller Disclosure Letter (the “Acquired Partially Completed
Contracts”). Following the Closing, Seller and Buyer shall cooperate to ensure
that Buyer and Seller share in the Economic Benefit (defined below) of each of
the Acquired Partially Completed Contracts based on the percentage of the total
contract that was completed by Seller prior to the Closing as compared to the
total percentage of the contract that was completed by Buyer following the
Closing. For this purpose, the percentage of completion of each such Acquired
Partially Completed Contract shall be calculated based upon the total Direct
Cost (defined below) of performing such contract incurred by Seller prior to the
Closing, as compared to the total Direct Cost of performing such contract by
Buyer following the Closing, calculated after the Acquired Partially Completed
Contract is completed by Buyer following the Closing. As used in this
Section 2.21, the term “Direct Cost” shall mean any (a) direct cost of
inventory, goods and equipment, including freight and shipping costs,
(b) direct, unburdened labor cost of technician and/or engineering employees,
and (c) direct cost of a subcontractor used to perform the contract; provided
that Seller’s Direct Cost shall be reduced by the amount of any warranty claim
by customer or rejection of deliverables by customer that occur after the
Closing but relate to goods or services provided by Seller prior to the Closing.
Buyer shall incur no Direct Cost of performing such contracts prior to the
Closing and Seller shall incur no Direct Cost of performing such contracts after
the Closing. Schedule 2.21 to the Seller Disclosure Letter sets forth all of the
Direct Cost that Seller has incurred in performing the Acquired Partially
Completed Contracts as of the Closing Date and shall be the Direct Cost used
following the Closing to calculate the percentage of total Direct Cost incurred
by Seller prior to the Closing as compared to the percentage of total Direct
Cost incurred by Buyer following the Closing. After each of the Acquired
Partially Completed Contracts has been completed by Buyer following the Closing,
Buyer shall, as soon as practicable, provide Seller with a complete accounting
of the cost incurred by Buyer in performing such contract, and Buyer shall pay
Seller, or Seller shall pay Buyer, as the case may be, in order to ensure that
Buyer and Seller each receive their appropriate percentage of the total Economic
Benefit from each such contract. As used in this Section 2.21, the term
“Economic Benefit” shall mean the total contract amount less the total of all
combined Direct Costs incurred by Seller and Buyer in the performance of such
contract, and shall take into consideration which party (Buyer or Seller)
received funds from the customer in payment of such contract.
     2.22 Warranty Matters. Buyer is not assuming any liability to perform
warranty work for equipment or services provided by Seller to customers prior to
the Closing Date. Seller shall be responsible for the cost of supplying warranty
service, if any, after the Closing Date related to revenue recognized by Seller
prior to the Closing. Because (i) Seller will not have the necessary resources
to perform such warranty service after the Closing, (ii) performing such
warranty service in a satisfactory manner is necessary in order to maintain a
satisfactory customer relationship between the customer and Buyer following the
Closing, (iii) the cost of performing such warranty service cannot be determined
until the warranty service period is completed, and (iv) if Seller was unable or
unwilling to ensure that such warranty service was provided such could result in
a material adverse effect on Buyer’s relationship with a customer following the
Closing, Buyer and Seller agree as follows:
          (a) After the Closing, Buyer will perform the above-referenced
warranty service on behalf of Seller, using commercially reasonable efforts to
perform such warranty services in a satisfactory and efficient manner.
          (b) Buyer shall invoice Seller for all such warranty service,
invoicing Seller for such services at a rate of seventy five percent (75%) of
Buyer’s Service Billing Rates for service work and at a

 



--------------------------------------------------------------------------------



 



ten percent (10%) markup for parts, inventory, or subcontracted services used in
the performance of such warranty service, and Seller shall pay such invoices
within thirty (30) days of invoice date. Any amounts that remain unpaid by
Seller to Buyer for the performance by Buyer of the above-mentioned warranty
service shall be offset from the Additional Purchase Consideration or any other
amount owed or payable by Buyer to Seller or Shareholders under this Agreement.
     2.23 Buyer Purchase of Required Unreceived Inventory. Buyer shall purchase,
as required to fulfill orders for customers, the products that Seller had on
order with Seller’s vendors on the Closing Date, but which were not received
into Seller’s inventory on the Closing Date, including the inventory which was
on order with Seller’s vendors on the Closing Date listed on Schedule 2.23 to
the Seller Disclosure Letter, but only to the extent necessary to fulfill
Buyer’s customers orders, including but not limited to the Acquired Contracts
and Buyer’s acquired interest in the Acquired Partially Completed Contracts. The
price paid by Buyer for Seller’s inventory shall be equal to Seller’s actual
cost from Seller’s vendor of such inventory, including freight and shipping cost
from Seller’s vendor for such products, and Buyer shall pay Seller for such
inventory purchases on the date that Seller’s invoice is due to Seller’s vendor
or finance company for Seller’s purchase of such inventory from Seller’s vendor.
     2.24 Customer Payments. Following the Closing, it is anticipated that
certain customers might possibly pay the incorrect party for invoices of the
other party, due to administrative error, or for other reasons. Buyer and Seller
agree to pay to the other party any payments received by one party that
rightfully belong to the other party within five business days of receipt of
such payment.
     2.25 Post-Closing Activity of Seller. In order to ensure that Seller meets
its financial obligations to Buyer as provided for in Sections 2.20, 2.21, 2.22,
and 2.24 hereof following the Closing, Seller and Shareholders agree as follows:
          (a) Until the earlier of (i) the expiration of the Escrow Period or
(ii) the Buyer has issued written instruction to the Escrow Agent to release the
entire balance of the Holdback Shares to Seller as provided for herein,
Shareholders will be the only officers, directors, employees and shareholders of
Seller;
          (b) Until the earlier of (i) the expiration of the Escrow Period or
(ii) the Buyer has issued written instruction to the Escrow Agent to release the
entire balance of the Holdback Shares to Seller as provided for herein,
Shareholders will cause Seller to maintain capital sufficient to meet Seller’s
obligations to Buyer under Sections 2.20, 2.21, 2.22, and 2.24 hereof;
          (c) Until the earlier of (i) the expiration of the Escrow Period or
(ii) the Buyer has issued written instruction to the Escrow Agent to release the
entire balance of the Holdback Shares to Seller as provided for herein, neither
Seller nor Shareholders shall grant any Security Interest in any assets of
Seller; and
          (d) Shareholders hereby jointly and severally, personally guarantee
the prompt and complete payment of all amounts owed by Seller to Buyer under
Sections 2.20, 2.21, 2.22, and 2.24 hereof.
          (e) Shareholders and the Seller hereby acknowledge and agree that
Buyer shall have the right but not the obligation to set-off any amount payable
to Buyer by Seller or Shareholders pursuant to Sections 2.20, 2.21, 2.22, 2.23
or 2.24 against Additional Purchase Consideration or any amount owed or payable
by Buyer to Seller or Shareholders under this Agreement.

 



--------------------------------------------------------------------------------



 



     2.26 License to Use or Modify Authored Publications. Seller and Shareholder
each hereby grant Buyer a perpetual, irrevocable, non-exclusive, worldwide right
and license to publish, distribute, display, adapt, translate, create derivative
works based on and otherwise use those Authored Publications to which Seller and
Shareholder own the rights. Prior to exercising its rights under this
Section 2.26, Buyer shall confirm with Seller and Shareholder that the subject
publication which Buyer intends to publish, distribute, display, adapt,
translate, create a derivative work based upon or otherwise use, is one for
which Seller and Shareholder hold a present right of transfer or conveyance.
Buyer agrees not to use or otherwise infringe upon the intellectual property or
other rights associated with any Authored Publication that is held by any person
or entity other than Seller or Shareholder.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES CONCERNING THE TRANSACTION
     3.1 Representations and Warranties of Seller and Shareholders. Seller and
Shareholders jointly and severally represent and warrant to Buyer that the
statements contained in this Section 3.1 are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Section 3.1 with respect to itself). Seller and
Shareholders further jointly and severally represent and warrant to Buyer as
follows:
          (a) Organization, Qualification, and Corporate Power. Seller is a
corporation duly organized, validly existing, and in good standing under the
laws of the jurisdiction of its incorporation. Seller is duly authorized to
conduct business and is in good standing under the laws of each jurisdiction
where such qualification is required, except where the lack of such
qualification would not have a Material Adverse Effect on the business,
financial condition, operations, results of operations, or future prospects of
Seller. Seller has full corporate power and authority to carry on the businesses
in which it is engaged and to own and use the properties owned and used by it.
Schedule 3.1(a) to the Seller Disclosure Letter lists the shareholders,
directors and officers of Seller. For purposes of this Agreement, the term
“Material Adverse Effect” shall mean, with respect to any Person, any change or
effect that is materially adverse to the business, assets, operations, financial
condition or results of operations or future prospects of such Person and its
subsidiaries, either separately or when taken as a whole.
          (b) Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Seller is subject or any provision of the
charter or bylaws of Seller or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Seller is a party or by which it is bound or to which its assets are
subject (or result in the imposition of any Security Interest upon any of its
assets), except where the violation, conflict, breach, default, acceleration,
termination, modification, cancellation, failure to give notice, or Security
Interest would not have a Material Adverse Effect on Seller or on the ability of
the parties to consummate the transactions contemplated by this Agreement.
Seller does not need to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the parties to consummate the transactions contemplated by this
Agreement, except where the failure to give notice, to file, or to obtain any
authorization, consent, or approval would not have a Material Adverse Effect on
Seller or on the ability of the parties to consummate the transactions
contemplated by this Agreement.

 



--------------------------------------------------------------------------------



 



          (c) Brokers’ Fees. Seller does not have any liability or obligation to
pay any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.
          (d) Title to Assets. Except for the Security Interests expressly set
forth on Schedule 3.1(d) to the Seller Disclosure Letter (the “Permitted
Liens”), Seller has good and marketable title to, or a valid leasehold interest
in, the Purchased Assets, free and clear of any Security Interest. Upon the
sale, assignment, transfer and conveyance of the Purchased Assets to Buyer
hereunder, there will be vested in Buyer good and marketable title to all
Purchased Assets, free and clear of all Security Interests other than Permitted
Liens.
          (e) Financial Statements. Attached as Schedule 3.1(e) to the Seller
Disclosure Letter are the balance sheets and statements of income, as of and for
the fiscal years ended December 31, 2005, December 31, 2006 and December 31,
2007 (the “Most Recent Fiscal Year End”) for Seller (collectively the “Financial
Statements”), which Seller represents are the true and correct balance sheets
and statements of income for such periods, and which have been prepared on a
consistent basis.
          (f) Events Subsequent to Most Recent Fiscal Year End. Since the Most
Recent Fiscal Year End, Seller has operated consistent with past custom and
practice, including with respect to quantity and frequency and in compliance
with all applicable laws and regulations (the “Ordinary Course of Business”);
all of Seller’s financial statements for monthly periods since the Most Recent
Fiscal Year End have been prepared on a consistent basis; and there has not been
any Material Adverse Effect. Without limiting the generality of the foregoing
since that date:
     (i) no party (including Seller) has accelerated, terminated, made material
modifications to, or canceled any material agreement, contract, lease, or
license to which any of Seller or its Affiliates is a party or by which any of
them is bound;
     (ii) Seller has not imposed any Security Interest upon any of its assets,
tangible or intangible other than Permitted Liens;
     (iii) Seller has not granted any license or sublicense of or Security
Interest in any material rights under or with respect to any Intellectual
Property;
     (iv) Seller has not experienced any material damage, destruction, or loss
(whether or not covered by insurance) to the Purchased Assets;
     (v) Except as set forth on Schedule 3.1(f)(v) to the Seller Disclosure
Letter, Seller has not granted any increase in the base compensation of any of
its directors, officers, and employees outside of the Ordinary Course of
Business;
     (vi) Seller has not suffered any Material Adverse Effect and no event has
occurred which, so far as reasonably can be foreseen, may result in any such
Material Adverse Effect;
     (vi) Seller has not committed to do any of the foregoing.
          (g) Undisclosed Liabilities. Seller does not have any material
liability, whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due, including any liability for
Taxes, except for (i) Liabilities set forth on the face of the Financial
Statements (rather than in any

 



--------------------------------------------------------------------------------



 



notes thereto) and (ii) Liabilities which have arisen after the Most Recent
Fiscal Year End in the Ordinary Course of Business.
          (h) Legal Compliance. Seller has complied with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder) of federal, state, local, and foreign
governments (and all agencies thereof), and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand, or notice has been
filed or commenced against it alleging any failure so to comply, except where
the failure to comply would not have a Material Adverse Effect on the Purchased
Assets.
          (i) Tax Matters.
     (i) The Seller and each of its Affiliates have filed all income tax returns
that they were required to file. All such income tax returns were correct and
complete in all material respects. All Taxes owed by Seller (whether or not
shown on any income tax return) have been paid. Seller currently is not the
beneficiary of any extension of time within which to file any income tax return
other than for the tax year 2007.
     (ii) There is no material dispute or claim concerning any liability of
Seller or any of its Affiliates for any Taxes either (A) claimed or raised by
any authority in writing or (B) as to which Seller or any director or officer of
Seller has knowledge.
     (iii) Neither Seller nor any of its Affiliates has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to an income tax assessment or deficiency.
     (iv) The Seller has not filed a consent under Section 341(f) of the
Internal Revenue Code concerning collapsible corporations. Seller has not made
any material payments, is not obligated to make any material payments, or is not
a party to any agreement that under certain circumstances could obligate it to
make any material payments that will not be deductible under Section 280G of the
Internal Revenue Code. Seller has never been a United States real property
holding corporation within the meaning of Section 897(c)(2) of the Internal
Revenue Code during the applicable period specified in Section 897(c)(1)(A)(ii)
of the Internal Revenue Code. Seller is not a party to any tax allocation or
sharing agreement. Seller (A) has never been a member of an affiliated group
filing a consolidated federal income tax return (other than a group the common
parent of which was Seller) or (B) does not have any liability for the Taxes of
any person (other than Seller) under Reg. §1.1502-6 (or any similar provision of
state, local, or foreign law), as a transferee or successor, by contract, or
otherwise.
     (v) The Seller has withheld and paid or has sufficient cash reserved for
all Taxes required to have been withheld and paid in connection with amounts
paid or owing to or on behalf of any employee, independent contractor, creditor,
stockholder, or other third party.
(j) Real Property.
     (i) Seller does not own any real property.
     (ii) Schedule 3.1(j)(ii) to the Seller Disclosure Letter lists and
describes briefly all real property leased or subleased by Seller. Seller has
delivered to Buyer

 



--------------------------------------------------------------------------------



 



correct and complete copies of the leases and subleases listed in Schedule 3.1
(j)(ii). With respect to each material lease and sublease listed in Schedule
3.1(j)(ii):
          (A) the lease or sublease is legal, valid, binding, enforceable, and
in full force and effect in all material respects;
          (B) to the knowledge of Seller, no party to the lease or sublease is
in material breach or default, and no event has occurred which, with notice or
lapse of time, would constitute a material breach or default or permit
termination, modification, or acceleration thereunder;
          (C) no party to the lease or sublease has repudiated any material
provision thereof;
          (D) there are no material disputes, oral agreements, or forbearance
programs in effect as to the lease or sublease;
          (E) Seller has not assigned, transferred, conveyed, mortgaged, deeded
in trust, or encumbered any interest in the leasehold or subleasehold; and
          (F) to the knowledge of Seller, all facilities leased or subleased
thereunder have received all approvals of governmental authorities (including
material licenses and permits) required in connection with the operation
thereof, and have been operated and maintained in accordance with applicable
laws, rules, and regulations in all material respects.
(k) Intellectual Property.
     (i) Neither Seller nor any of its Affiliates has interfered with, infringed
upon, misappropriated, or violated any intellectual property rights of third
parties in any material respect, and Seller has never received any charge,
complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or violation (including any claim that Seller or
any of its Affiliates must license or refrain from using any intellectual
property rights of any third party). No third party has interfered with,
infringed upon, misappropriated, or violated any intellectual property rights of
Seller in any material respect.
     (ii) Schedule 3.1(k)(ii) to the Seller Disclosure Letter identifies each
patent or registration which has been issued to Seller with respect to any of
its intellectual property, identifies each pending patent application or
application for registration which Seller has made with respect to any of its
intellectual property, and identifies and describes each material license,
agreement, or other permission which Seller has granted to any third party with
respect to any of its intellectual property (together with any exceptions).
Seller has delivered to Buyer correct and complete copies of all such patents,
registrations, applications, licenses, agreements, and permissions (as amended
to date). Schedule 3.1(k)(ii) also identifies each domain name, universal
resource locator, trademark, service mark, trade name, copyright or unregistered
trademark used by Seller in connection with Seller’s Business. With respect to
each item of intellectual property required to be identified in
Schedule 3.1(k)(ii):

 



--------------------------------------------------------------------------------



 



          (A) Seller possesses all right, title, and interest in and to the
item, free and clear of any Security Interest, licenses, or other restrictions;
          (B) the item is not subject to any outstanding injunction, judgment,
order, decree, ruling, or charge;
          (C) no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or, to the knowledge of Seller,
threatened which challenges the legality, validity, enforceability, use, or
ownership of the item; and
          (D) Seller has not agreed to indemnify any person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item.
     (iii) Schedule 3.1(k)(iii) to the Seller Disclosure Letter identifies each
material item of intellectual property that any third party owns and that Seller
uses pursuant to license, sublicense, agreement, or permission, other than
commercially available shrink-wrap software license agreements for off-the-shelf
software products entered into by Seller in the ordinary course of business.
Seller has delivered to Buyer correct and complete copies of all such licenses,
sublicenses, agreements, and permissions (as amended to date). With respect to
each item of intellectual property required to be identified in
Schedule 3.1(k)(iii):
          (A) the license, sublicense, agreement, or permission covering the
item is legal, valid, binding, enforceable, and in full force and effect in all
material respects;
          (B) no party to the license, sublicense, agreement, or permission is
in material breach or default, and no event has occurred which with notice or
lapse of time would constitute a material breach or default or permit
termination, modification, or acceleration thereunder;
          (C) no party to the license, sublicense, agreement, or permission has
repudiated any material provision thereof; and
          (D) Seller has not granted any sublicense or similar right with
respect to the license, sublicense, agreement, or permission.
     (iv) Seller has secured valid written assignments of intellectual property
rights from all independent contractors, consultants and employees who
contributed to the creation or development of the Purchased Assets that Seller
does not already own by operation of law.
     (v) Seller has taken all necessary and appropriate steps to protect and
preserve the confidentiality of all proprietary Purchased Assets not otherwise
protected by patents, patent applications or copyrights. All use, disclosure or
appropriation of all assets owned by Seller or licensed to Seller by a third
party have been pursuant to the terms of a written agreement between Seller, on
the one hand, and such third party, on the other hand.
     (vi) to the best knowledge of Seller, no employee of Seller is obligated
under any contract (including licenses, covenants or commitments of any nature)
or other agreement, or subject to any judgment, decree or order of any court or
administrative

 



--------------------------------------------------------------------------------



 



agency, that would interfere with the use of such employee’s best efforts to
promote the interests of Seller and no employee of Seller was hired in tortious
interference with an employment arrangement.
          (l) Inventory; Contracts.
     (i) To the best of Seller’s knowledge, the Inventory (a) consists of items
which are in all material respects free of any defect, fault, imperfection,
impurity or dangerous propensity of any kind, (b) is of a quality and quantity
usable and salable in the ordinary and usual course of business and (c) is owned
by Seller.
     (ii) There are no contracts or other agreements to which Seller is a party
that in any way burdens or otherwise effects any of the Purchased Assets,
restricts Seller’s use of any of the Purchased Assets for their intended purpose
or obligates Seller to pay any other party based on Seller’s ownership and use
of the Purchased Assets.
     (iii) Seller has delivered to Buyer all contracts and other agreements to
which Seller is a party and that are included in the Purchased Assets (subject
only to the receipt of all necessary consents to the assignment of such
contracts and agreements to Buyer), including:
          (A) any agreement (or group of related agreements) for the lease of
real or personal property to or from any Person providing for lease or rental
payments;
          (B) all customer contracts related to the Seller’s Business as of the
date of this Agreement;
          (C) any agreement or group of related agreements for the sale of
supplies, products, or other personal property, or for the furnishing or receipt
of services, the performance of which will extend over a period of more than one
year from the date of such agreement or from the date of this Agreement;
          (D) any agreement concerning a partnership or joint venture;
          (E) any agreement or group of related agreements under which Seller
created, incurred, assumed, or guaranteed any indebtedness for borrowed money,
or any capitalized lease obligation, or under which Seller has imposed an
encumbrance of any kind on any of the Purchased Assets, tangible or intangible;
          (F) any agreement concerning confidentiality or non-competition with
respect to the Seller’s Business; and
          (G) any agreement under which the consequences of a default or
termination could possibly have a Material Adverse Effect on the Seller’s
Business.
               With respect to each of the contracts and / or agreements
mentioned above in this Section 3.1(l), (1) the agreement is legal, valid,
binding, enforceable, and in full force and effect; (2) the agreement will
continue to be legal, valid, binding, enforceable, and in full force and effect
on identical terms following the consummation of the transactions contemplated
hereby, subject to the receipt of all necessary consents to the assignment of
such agreements to Buyer to the extent such agreements may be assigned, and,
with respect to enforcement, except as such enforcement may be limited by
bankruptcy,

 



--------------------------------------------------------------------------------



 



insolvency, moratorium and other similar laws affecting creditors’ rights
generally and to general principles of equity, (3) Seller is not in breach or
default, and no other party is in breach or default, under the agreement, and no
event has occurred which with notice or lapse of time would constitute a breach
or default, or permit termination, modification, or acceleration, under the
agreement; and (4) Seller has not repudiated and no other party has repudiated,
any provision of the agreement. Seller makes no warranty to Buyer regarding the
assignability of any individual contract and/or agreement other than as
indicated by the specific terms and/or conditions set forth therein. However,
Seller and Shareholder agree to use reasonable commercial efforts to assist
Buyer in securing assignment of the contracts and/or agreements mentioned above
in this Section 3.1(l).
          (m) [INTENTIONALLY OMITTED]
          (n) Litigation. Schedule 3.1(n) to the Seller Disclosure Letter sets
forth each instance in which Seller (i) is subject to any outstanding
injunction, judgment, order, decree, ruling, or charge or (ii) is a party or, to
the knowledge of Seller, is threatened to be made a party to any action, suit,
proceeding, hearing, or investigation of, in, or before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator.
          (o) Employees. To the knowledge of Seller, no executive, key employee,
or significant group of employees plans to terminate employment with Seller,
except as contemplated by consummation of the transaction provided for in this
Agreement. Seller is not a party to or bound by any collective bargaining
agreement, nor has it experienced any strike or material grievance, claim of
unfair labor practices, or other collective bargaining dispute within the past
three years. Seller has not committed any material unfair labor practice.
Neither Seller nor any of the directors and officers of Seller has any knowledge
of any organizational effort presently being made or threatened by or on behalf
of any labor union with respect to employees of Seller. Schedule 3.1(o) to the
Seller Disclosure Letter sets forth a true and complete list of: (i) the names,
title and current salaries of all officers of Seller; (ii) the wage rates (or
wages if applicable) for each exempt and nonexempt, salaried and hourly
employees of Seller; (iii) all scheduled or contemplated increases in
compensation or bonuses; and (iv) all scheduled or contemplated employee
promotions.
          (p) Employee Benefits.
     (i) Schedule 3.1(p) to the Seller Disclosure Letter lists any plan,
program, arrangement, agreement or commitment which is an employment,
consulting, non-competition or deferred compensation agreement, or an executive
compensation, incentive bonus or other bonus, employee pension, profit sharing,
savings, retirement, stock option, stock purchase, stock appreciation rights,
severance pay, life, health, disability or accident insurance plan,
corporate-owned or key-man life insurance or other employee benefit plan as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) that Seller maintains or to which Seller contributes or has
any obligation to contribute (each an “Employee Benefit Plan”).
          (A) Each Employee Benefit Plan (and each related trust, insurance
contract, or fund) complies in form and in operation in all material respects
with the applicable requirements of ERISA, the Internal Revenue Code of 1986, as
amended (the “Internal Revenue Code”), and other applicable laws.

 



--------------------------------------------------------------------------------



 



          (B) All required reports and descriptions (including Form 5500 Annual
Reports, summary annual reports, PBGC-l’s, and summary plan descriptions) have
been timely filed and distributed appropriately with respect to each Employee
Benefit Plan. The requirements of COBRA have been met in all material respects
with respect to each Employee Benefit Plan which is an Employee Welfare Benefit
Plan (as defined in ERISA §3(1)).
          (C) All contributions (including all employer contributions and
employee salary reduction contributions) which are due have been paid to each
Employee Benefit Plan which is an Employee Pension Benefit Plan (as defined in
ERISA §3(2)) and all contributions for any period ending on or before the
Closing Date which are not yet due have been paid to each Employee Pension
Benefit Plan or accrued in accordance with the past custom and practice of
Seller. All premiums or other payments for all periods ending on or before the
Closing Date have been paid with respect to each Employee Benefit Plan which is
an Employee Welfare Benefit Plan.
          (D) Each Employee Benefit Plan which is an Employee Pension Benefit
Plan meets the requirements of a “qualified plan” under Internal Revenue Code
§401(a), has received, within the last two years, a favorable determination
letter from the Internal Revenue Service that it is a “qualified plan,” and
Seller is not aware of any facts or circumstances that could result in the
revocation of such determination letter.
          (E) The market value of assets under each Employee Benefit Plan which
is an Employee Pension Benefit Plan (other than any Multiemployer Plan, as
defined in ERISA §3 (37)) equals or exceeds the present value of all vested and
nonvested liabilities thereunder determined in accordance with the Pension
Benefit Guaranty Corporation (“PBGC”) methods, factors, and assumptions
applicable to an Employee Pension Benefit Plan terminating on the date for
determination.
          (F) Seller has delivered to Buyer correct and complete copies of the
plan documents and summary plan descriptions, the most recent determination
letter received from the Internal Revenue Service, the most recent Form 5500
Annual Report, and all related trust agreements, insurance contracts, and other
funding agreements which implement each Employee Benefit Plan.
     (ii) With respect to each Employee Benefit Plan that Seller and any ERISA
affiliate maintains or ever has maintained or to which any of them contributes,
ever has contributed, or ever has been required to contribute:
          (A) No Employee Benefit Plan which is an Employee Pension Benefit Plan
(other than any Multiemployer Plan) has been completely or partially terminated
or been the subject of a reportable event as to which notices would be required
to be filed with the PBGC. No proceeding by the PBGC to terminate any Employee
Pension Benefit Plan (other than any Multiemployer Plan) has been instituted or
threatened.

 



--------------------------------------------------------------------------------



 



          (B) There have been no prohibited transactions with respect to any
Employee Benefit Plan. No fiduciary has any Liability for material breach of
fiduciary duty or any other material failure to act or comply in connection with
the administration or investment of the assets of any Employee Benefit Plan. No
action, suit, proceeding, hearing, or investigation with respect to the
administration or the investment of the assets of any Employee Benefit Plan
(other than routine claims for benefits) is pending or threatened.
          (C) Seller has not incurred any Liability to the PBGC (other than PBGC
premium payments) or otherwise under Title IV of ERISA (including any withdrawal
liability as defined in ERISA §4201) or under the Internal Revenue Code with
respect to any Employee Benefit Plan which is an Employee Pension Benefit Plan.
     (iii) Seller does not contribute to, has never contributed to, and never
has been required to contribute to any multiemployer plan or has any Liability,
including any withdrawal liability (as defined in ERISA §4201), under any
Multiemployer Plan.
     (iv) Except as otherwise disclosed on Schedule 3.1(p) to the Seller
Disclosure Letter, Seller does not maintain and has never maintained or
contributed, or ever has been required to contribute to any Employee Welfare
Benefit Plan providing medical, health, or life insurance or other welfare-type
benefits for current or future retired or terminated employees, their spouses,
or their dependents (other than in accordance with COBRA).
          (q) Guaranties. Seller is not a guarantor of, nor is Seller otherwise
responsible for, any Liability of any other Person.
          (r) Authorization of Transaction. Seller has full power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
Each Shareholder has full legal capacity to enter into, execute and deliver this
Agreement, to fully perform his obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of Seller and Shareholders,
enforceable in accordance with its terms and conditions, except (i) as the same
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
or other laws of general application now or hereafter in effect relating to the
rights and remedies of creditors, and (ii) that the availability of the remedy
of specific performance or of injunctive or other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought. Neither Seller nor any shareholder needs
to give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order to
consummate the transactions contemplated by this Agreement.
          (s) Tangible Assets. Except as set forth in Schedule 3.1(s) to the
Seller Disclosure Letter, the Purchased Assets are free from defects (patent and
latent), have been maintained in accordance with normal industry practice, are
in good operating condition and repair (subject to normal wear and tear), and
are suitable for the purposes for which it presently is used and presently is
proposed to be used. The Personal Property items listed on Schedule 1.1(a) to
the Seller Disclosure Letter are substantially all of the tangible assets that
are being used by Seller to operate the Seller’s Business.
          (t) Environmental Matters.
     (i) Except as set forth in Schedule 3.1(t) to the Seller Disclosure Letter
or in compliance with applicable Environmental Laws, (A) to the best of Seller’s
and Shareholders’ knowledge, Seller has never generated, transported, used,
stored, treated,

 



--------------------------------------------------------------------------------



 



disposed of or managed any Hazardous Waste (as defined below); (B) while Seller
has leased the real property listed on Schedule 3.1(j)(ii) to the Seller
Disclosure Letter, no Hazardous Material (as defined below) has ever been
spilled, released or disposed of at the real property listed on
Schedule 3.1(j)(ii), or has ever been located in the soil or groundwater at any
such property; (C) while Seller has leased the real property listed on
Schedule 3.1(j)(ii), no Hazardous Material has ever been transported from any
real property listed on Schedule 3.1(j)(ii) for treatment, storage or disposal
at any other place; (D) to the best of Seller’s and Shareholders’ knowledge,
Seller does not presently own, operate, lease or use any site on which
underground storage tanks are located; and (E) while Seller has leased the real
property listed on Schedule 3.1(j)(ii), no Security Interest has ever been
imposed by any governmental agency on any of the Purchased Assets as a result of
the violations of Environmental Laws (as defined below).
     (ii) Except as set forth in Schedule 3.1(t) to the Seller Disclosure
Letter, (A) Seller has no material liability under, nor has it ever violated,
any Environmental Law (as defined below) with respect to any property listed on
Schedule 3.1(j)(ii) to the Seller Disclosure Letter; (B) each property listed on
Schedule 3.1(j)(ii) and any facilities and operations thereon, are presently in
compliance with all applicable Environmental Laws; (C) Seller has never entered
into or been subject to any judgment, consent decree, compliance order or
administrative order with respect to any environmental or health and safety
matter or received any request for information, notice, demand letter,
administrative inquiry or formal or informal complaint or claim with respect to
any environmental or health and safety matter or the enforcement of any
Environmental Law; and (D) Seller has no reason to believe that any of the items
enumerated in clause (C) of this Subsection will be forthcoming.
     (iii) Except as set forth in Schedule 3.1(t) to the Seller Disclosure
Letter, to the knowledge of Seller, no property listed on Schedule 3.1(j)(ii) to
the Seller Disclosure Letter contains any asbestos or asbestos-containing
material, any polychlorinated biphenyls (“PCB”s) or equipment containing PCBs,
or any urea formaldehyde foam insulation.
     (iv) Seller shall provide to Buyer, at or prior to the Closing, copies of
all documents, records, and information available to it concerning any
environmental or health and safety matter relevant to Seller regarding any of
the property listed on Schedule 3.1(j)(ii) to the Seller Disclosure Letter,
whether generated by Seller or others, including, without limitation,
environmental audits, environmental risk assessments, site assessments,
documentation regarding off-site disposal of Hazardous Materials, spill control
plans and reports, correspondence, permits, licenses, approvals, consents and
other authorizations related to environmental or health and safety matters
issued by any governmental agency.
     (v) For purposes of this Section 3.1(t), (i) “Hazardous Material” shall
mean and include any hazardous waste, hazardous material, hazardous substance,
petroleum product, oil, toxic substance, pollutant, contaminant or other
substance which may pose a threat to the environment or to human health or
safety, as defined or regulated under any Environmental Law; (ii) “Hazardous
Waste” shall mean and include any hazardous waste as defined or regulated under
any Environmental Law; and (iii) “Environmental Law” shall mean any
environmental or health and safety-related law, regulation, rule, ordinance

 



--------------------------------------------------------------------------------



 



or bylaw at the foreign, federal, state or local level, whether existing as of
the date hereof, previously enforced or subsequently enacted.
          (u) Consents. Except as set forth on Schedule 3.1(u), no consent of
any third party is required to be obtained by Seller for the execution, delivery
and performance of this Agreement, (i) the Assignment, Bill of Sale and
Assumption Agreement, dated as of the Agreement Date, between Buyer and Seller
in the form attached hereto as Exhibit C (the “Assignment Agreement”), (ii) each
of the Employment Agreements, dated as of the Agreement Date, between Buyer and
each Shareholder, respectively in the form attached hereto as Exhibit D (the
“Employment Agreements”) or (iii) each of the Lock-Up Agreements, dated as of
the Agreement Date, between Buyer and each Shareholder and Seller, respectively
in the form attached hereto as Exhibit E (the “Lock-Up Agreements” and
collectively, the “Ancillary Agreements”) or the consummation of the
transactions contemplated hereby or thereby.
          (v) Disclosure. This Agreement and the schedules, attachments, written
statements, documents, certificates, or other items prepared or supplied to
Buyer by or on behalf of Seller with respect to the transactions contemplated in
this Agreement are correct, complete and authentic, and all contracts and other
agreements or instruments included thereunder are valid, subsisting and binding
on the parties thereto in accordance with their terms. Neither this Agreement,
nor any other Ancillary Agreement nor any of the schedules, attachments, written
statements, documents, certificates, or other items prepared or supplied to
Buyer by or on behalf of Seller with respect to the transactions contemplated in
this Agreement (the “Transaction Documents”) contain any untrue statement of a
material fact or omit a material fact necessary to make each statement contained
herein or therein not misleading. Neither Seller nor any responsible officer or
manager or Shareholders have intentionally concealed any fact known by such
person to have a Material Adverse Effect. There is no fact known by Seller or
Shareholders not disclosed in writing to Buyer by Seller or Shareholders that
materially and adversely affects, or so far as may reasonably be foreseen by the
Seller could materially and adversely affect, the Purchased Assets, the
condition of their commercialization or the ability of Seller or Shareholders to
perform the transactions contemplated by this Agreement.
          (w) Investor Qualifications.
     (i) Seller understands that any shares of Buyer Common Stock to be received
in partial payment of the purchase price are characterized as “restricted
securities” under the federal securities laws inasmuch as they are being
received from Buyer in a transaction not involving a public offering, are being
offered and sold without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in a private placement that is exempt from the
registration provisions of the Securities Act and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in limited circumstances. Seller understands that it
must bear the economic risk of the acquisition of the Buyer Common Stock made in
connection herewith for an indefinite period of time because, among other
reasons, the shares of Buyer Common Stock issued to Seller hereunder will not
have been registered under the Securities Act or under the securities laws of
certain states and, therefore, cannot be resold, assigned or otherwise disposed
of unless they are subsequently registered under the Securities Act and under
the applicable securities laws of such states or an exemption from such
registration is available. Seller further understands that the certificate
representing the shares of Buyer Common Stock shall bear a legend in
substantially the following form:
     “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED

 



--------------------------------------------------------------------------------



 



(THE “ACT”), OR UNDER ANY STATE SECURITIES LAWS, AND MAY NOT BE SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER AND COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS”;
     (ii) Seller can bear the economic risk of its investment in the Buyer
Common Stock and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and the risks of the
investment in Buyer. Seller understands that the per share value of the Buyer
Common Stock may fluctuate from time to time and that the per share value of the
Buyer Common Stock at the time of Closing or at the time of issuance to Seller
is not a representation by Buyer that Seller could now or at any time in the
future receive such per share amount in connection with any transaction
involving the Buyer Common Stock. Seller has been furnished with all materials
relating to the business, finances and operations of Buyer which have been
requested, including, without limitation all certificates, instruments,
agreements and other documents defining the rights, limitations and preferences
of the Buyer Common Stock. Seller has conducted its own investigation of Buyer
and is not relying on any representations or warranties of Buyer other than
those expressly set forth herein. Seller understands that Buyer is under no
obligation to register the Buyer Common Stock on Seller’s behalf;
     (iii) Seller is acquiring the Buyer Common Stock for its own account with
the present intention of holding such securities for purposes of investment, and
that it has no intention of selling such securities in a public distribution in
violation of the federal securities laws or any applicable state securities
laws; and
     (iv) Seller is an “accredited investor” within the meaning of the
Securities and Exchange Commission’s Rule 501 of Regulation D under the
Securities Act, as presently in effect.
     3.2 Representations and Warranties of Buyer. Buyer represents and warrants
to Seller that the statements contained in this Section 3.2 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 3.2), except
as set forth in Schedule 3.2 to the Seller Disclosure Letter.
          (a) Organization of Buyer. Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
formation.
          (b) Authorization of Transaction. Buyer has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. The shares of Buyer Common
Stock issued by Seller as Stock Consideration when issued in accordance with the
terms and conditions of this Agreement will be validly issued, fully paid,
non-assessable and not otherwise pledged to any third party. This Agreement
constitutes the valid and legally binding obligation of Buyer, enforceable
against Buyer in accordance with its terms and conditions, except as enforcement
may be limited by (i) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the rights of creditors
generally and (ii) the effect of rules of law governing the availability of
equitable remedies. Buyer need not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order to consummate the transactions contemplated by this Agreement.

 



--------------------------------------------------------------------------------



 



          (c) Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Buyer is subject, or any provision of
Buyer’s charter or bylaws or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Buyer is a party or by which it is bound or to which any of its assets
is subject.
          (d) Brokers’ Fees. Buyer has no liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which Seller could become liable
or obligated.
          (e) No Other Representations or Warranties. Buyer hereby acknowledges
that with the exception of Seller’s and Shareholders’ representations and
warranties set forth in the Transaction Documents, Seller and Shareholders make
no other representations or warranties, express or implied, to Seller with
respect to the Purchased Assets.
ARTICLE IV.
COVENANTS OF SELLER AND THE SHAREHOLDERS
     Seller and Shareholders jointly and severally covenant and agree with Buyer
as follows:
     4.1 Consummation of Agreement. Seller shall use commercially reasonable
efforts to perform and fulfill all conditions and obligations on its part to be
performed and fulfilled under this Agreement, to the end that the transactions
contemplated by this Agreement shall be fully carried out.
     4.2 Satisfaction of Conditions. Seller will use reasonable efforts to
obtain as promptly as practicable the satisfaction of the conditions to Closing
set forth in Article VI and any necessary consents or waivers under or
amendments to leases and other contracts by which Seller is bound.
     4.3 Notices and Consents. Seller will give any notices to, make any filings
with, and use its reasonable best efforts to obtain any authorizations,
consents, and approvals of governments and governmental agencies.
     4.4 Regular Course of Business. Between the date of this Agreement and the
Closing Shareholders will not cause or permit Seller to engage in any practice,
take any action, or enter into any transaction outside the Ordinary Course of
Business. Further, Shareholders will cause Seller to operate Seller’s Business
in accordance with the reasonable judgment of its management diligently and in
good faith, consistent with past management practices, and continue to use its
reasonable efforts to keep available the services of present officers and
employees (other than planned retirements) and to preserve its present
relationships with persons having business dealings with it. Shareholders will
not cause or permit Seller to take any actions which would require a supplement
or amendment to the items required to be disclosed pursuant to Section 3.1.
Further, between the date of this Agreement and the Closing Date, Seller will:
          (a) communicate regularly with Buyer and keep Buyer closely advised of
any material developments relating to Seller and the Purchased Assets;

 



--------------------------------------------------------------------------------



 



          (b) pay all of its trade accounts payable as they become due in the
Ordinary Course of its Business;
          (c) maintain its books and records in the usual, regular and ordinary
manner, on a basis consistent with prior periods, and will comply with all laws
applicable to each;
          (d) keep and maintain all approvals, authorizations, consents,
licenses, domain name registrations, operating authorities, certificates of
public convenience, orders and other permits in full force and effect, continue
to operate Seller’s Business pursuant to such approvals, authorizations,
consents, licenses, operating authorities, certificates of public convenience,
orders and other permits and take all steps necessary to meet requirements on
pending applications for approvals, authorizations, consents, licenses,
operating authorities, certificates of public convenience, orders and permits;
and
          (e) not increase the discounts or other sales promotions it offers to
customers over the discounts and promotions offered by Seller during the 3 month
period immediately preceding the date of this Agreement.
     4.5 Preservation of Business. Seller agrees that the Purchased Assets will
be used, preserved, and maintained, as far as practicable, in the Ordinary
Course of Business, to the same extent and in the same condition as said assets,
property, and rights are used, preserved and maintained on the date of this
Agreement, and no unusual or novel methods of purchase, sale, management, or
operation of said Purchased Assets or Seller’s Business will be made or
instituted. Without the prior consent of Buyer, Seller will not encumber any of
the Purchased Assets or make any commitments relating to such assets, property,
or business, except in the Ordinary Course of Business.
     4.6 Insurance. Seller will keep or cause to be kept in effect and
undiminished the insurance now in effect on its various properties and assets,
and will purchase such additional insurance, at Buyer’s cost, as Buyer may
request.
     4.7 Employees. Seller will not grant to any employee of Seller any
promotion, any increase in compensation, or any bonus or other award other than
promotions, increases, or awards that are regularly scheduled in the Ordinary
Course of Business or contemplated on the date of this Agreement or that are, in
the reasonable judgment of management of Seller, in its best interest.
     4.8 No Violations. Seller will comply in all material respects with all
statutes, laws, ordinances, rules, and regulations applicable to Seller’s
Business.
     4.9 Public Announcements. Shareholders will not and will cause Seller not
to issue any press release or other announcement to the employees, customers, or
suppliers of Seller related to this Agreement or this purchase without the
approval of Buyer, unless required by law, in which case Buyer and Seller will
consult with each other regarding the announcement. Buyer will provide written
approval of communications to Seller’s employees, customers or suppliers
necessary to affect the transaction contemplated by this Agreement.
     4.10 Company Examinations and Investigations. Prior to the Closing Date,
Seller agrees that Buyer shall be entitled, through its employees and
representatives, including, without limitation, its attorneys and accountants,
to make such investigation of Seller and such examination of the books, records
and financial condition of Seller as Buyer reasonably desires. Any such
investigation and examination shall be conducted at reasonable times and under
reasonable circumstances and Seller shall cooperate fully therein. In order that
Buyer may have full opportunity to make such business, accounting and legal
review, examination or investigation as it may wish of the business and affairs
of Seller, Seller

 



--------------------------------------------------------------------------------



 



shall furnish the representatives of Buyer during such period with all such
information concerning the affairs of Seller as such representatives may
reasonably request and cause its officers, employees, consultants, agents,
accountants and attorneys to cooperate fully with such representatives in
connection with such review and examination and to make full disclosure to Buyer
of all material facts affecting the financial condition and business operation
of Seller.
     4.11 Continued Effectiveness of Representations and Warranties of Seller.
From the date hereof through the Closing Date, Seller shall conduct its Seller’s
Business in a commercially reasonable manner and in such a manner so that the
representations and warranties contained in Section 3.1 shall continue to be
true and correct on and as of the Closing Date as if made on and as of the
Closing Date.
     4.12 Supplements to Schedules. From time to time prior to the Closing,
Seller will promptly supplement or amend the disclosure schedules with respect
to any matter hereafter arising that, if existing or occurring at the date of
this Agreement, would have been required to be set forth or described in any
schedule and will promptly notify Buyer of any breach by Seller that it
discovers of any representation, warranty, or covenant contained in this
Agreement. No supplement or amendment of any Schedule made pursuant to this
section will be deemed to cure any breach of any representation of or warranty
made in this Agreement unless Buyer specifically and reasonably agrees thereto
in writing.
     4.13 No Solicitation. Until the Closing or termination pursuant to
Article VIII of this Agreement, neither Seller nor any of its directors,
officers, employees, or agents shall, directly or indirectly, encourage,
solicit, initiate, or enter into any discussions or negotiations concerning any
disposition of any of the capital stock or all or substantially all of the
assets of Seller (other than pursuant to this Agreement), or any proposal
therefor, or furnish or cause to be furnished any information concerning Seller
to any party in connection with any transaction involving the acquisition of the
capital stock or the Purchased Assets of Seller by any person other than Buyer.
Seller will promptly inform Buyer of any inquiry (including the terms thereof
and the person making such inquiry) received by any responsible officer or
director of Seller after the date hereof and believed by such person to be a
bona fide, serious inquiry relating to any such proposal.
     4.14 Loss or Threatened Loss of Customer or Supplier. Other than as set
forth on Schedule 4.14, prior to the Closing, Seller shall promptly notify Buyer
in the event of a loss or threatened loss of any material supplier, customer or
affiliate of Seller, and shall cause employees of Seller to be made available to
call upon such customer, supplier or affiliate, together with Buyer to assist
Buyer in regaining or retaining such customer, supplier or affiliate.
     4.15 Notice of Developments. Seller will give prompt written notice to
Buyer of any material development causing a breach of any of its own
representations and warranties in Section 3.1 above.
ARTICLE V.
COVENANTS OF BUYER
     Buyer covenants and agrees with Seller as follows:
     5.1 Efforts of Buyer. Buyer shall use commercially reasonable efforts to
perform and fulfill all conditions and obligations on its part to be performed
and fulfilled under this Agreement, to the end that the transactions
contemplated by this Agreement shall be fully carried out.
     5.2 Public Announcements. Subject to applicable law, at all times Buyer
will promptly advise, and obtain the approval of, Seller before issuing or
permitting any of Buyer’s directors, officers,

 



--------------------------------------------------------------------------------



 



employees, representatives, agents or subsidiaries to issue any press release
with respect to this Agreement or the transactions contemplated hereby.
     5.3 Notices and Consents. Buyer will give any notices to, make any filings
with, and use its reasonable best efforts to obtain any authorizations,
consents, and approvals of governments and governmental agencies.
     5.4 Notice of Developments. Buyer will give prompt written notice to Seller
of any material development causing a breach of any of its own representations
and warranties in Section 3.2 above.
ARTICLE VI.
CONDITIONS TO BUYER’S OBLIGATIONS
     Each and every obligation of Buyer under this Agreement is subject to the
satisfaction, at or before the Closing, of each of the following conditions:
     6.1 Representations and Warranties; Performance. Each of the
representations and warranties made by Seller and Shareholders herein will be
true and correct in all material respects as of the Closing with the same effect
as though made at that time except for changes specifically contemplated,
permitted, or required by this Agreement; Seller will have performed and
complied with all agreements, covenants, and conditions required by this
Agreement to be performed and complied with by it prior to the Closing; and
Buyer will have received, at the Closing, a certificate of the Chief Executive
Officer of Seller, signed on behalf of Seller, stating that each of the
representations and warranties made by Seller herein is true and correct in all
material respects as of the Closing except for changes contemplated, permitted,
or required by this Agreement and that Seller has performed and complied with
all agreements, covenants, and conditions required by this Agreement to be
performed and complied with by it prior to the Closing. For the purposes of this
section and determining whether a provision has been breached in a material
respect, any representation or warranty of a party that is qualified by a
materiality standard shall be read without regard to any such materiality
qualification as if such qualification were not contained herein.
     6.2 Litigation. No material action, suit, or proceeding before any court,
governmental or regulatory authority will have been commenced and be continuing,
and no investigation by any governmental or regulatory authority will have been
commenced and be continuing, and no action, investigation, suit, or proceeding
will be threatened at the time of Closing, against Seller, Shareholders, Buyer
or any of their Affiliates, associates, officers, managers or directors, seeking
to restrain, prevent, or change the transactions contemplated hereby,
questioning the validity or legality of the transactions contemplated hereby, or
seeking damages in connection with the transactions contemplated hereby.
     6.3 Absence of Material Change. From the date of this Agreement to the
Closing, there shall not have occurred any event, change, effect, act,
discovery, or occurrence (or any combination of the forgoing) (whether or not
referred to or described herein or in any Exhibit or Schedule hereto) that
individually or in the aggregate would have, or would reasonably be expected to
have, a Material Adverse Effect.
     6.4 Company Action. Seller will have furnished to Buyer a copy, certified
by an officer of Seller, of the resolutions of the Board of Directors of Seller
and the shareholders of Seller authorizing the execution, delivery and
performance of this Agreement.
     6.5 Consents. Seller shall have made all filings with and notifications of
governmental authorities and regulatory agencies required to be made by it in
connection with the execution and

 



--------------------------------------------------------------------------------



 



delivery of this Agreement, the performance of the transactions contemplated
hereby and the continued operation of Seller’s business by Buyer subsequent to
the Closing, and Buyer shall have received such governmental consents or permits
required to use and own the Purchased Assets, if any.
     6.6 Release of Liens. All Security Interests on the Purchased Assets, other
than Permitted Liens, shall have been terminated and released, and Buyer shall
have received releases and such other documents evidencing such transactions.
     6.7 Assignment, Bill of Sale and Assumption Agreement. Seller shall have
executed and delivered an Assignment Agreement .
     6.8 Employment Agreements. Buyer (or Buyer’s affiliate) and Shareholders
and other Key Employees and each other employee of Seller that has been extended
an offer of employment with Buyer or Buyer’s affiliate shall each have executed
and delivered Buyer’s or Buyer’s affiliate’s form of Employment Agreement.
     6.9 Confidentiality, Development and Non-Interference Agreement. Buyer (or
Buyer’s affiliate) and Shareholders and other Key Employees and each other
employee of Seller that has been extended an offer of employment with Buyer or
Buyer’s affiliate shall have executed and delivered Buyer’s or Buyer’s
affiliate’s form of Confidentiality, Development and Non-Interference Agreement.
     6.10 Lock-Up Agreement. Seller and the Shareholders shall each have
executed and delivered Buyer’s form of Lock-Up Agreement.
     6.11 Legal Opinion of Seller’s Counsel. Buyer shall have received an
opinion of Seller’s legal counsel, Gizzi & Reep, LLP, in a form acceptable to
Buyer.
ARTICLE VII.
CONDITIONS TO SELLER’S OBLIGATIONS
     Each and every obligation of Seller under this Agreement is subject to the
satisfaction, at or before the Closing, of each of the following conditions:
     7.1 Representations and Warranties; Performance. Each of the
representations and warranties made by Buyer herein will be true and correct in
all material respects as of the Closing with the same effect as though made at
that time except for changes contemplated, permitted, or required by this
Agreement; Buyer will have performed and complied with all agreements,
covenants, and conditions required by this Agreement to be performed and
complied with by it prior to the Closing; and Seller will have received, at the
Closing, a certificate of Buyer, stating that each of the representations and
warranties made by Buyer herein is true and correct in all material respects as
of the Closing except for changes contemplated, permitted, or required by this
Agreement and that Buyer has performed and complied with all agreements,
covenants, and conditions required by this Agreement to be performed and
complied with by it prior to the Closing. For the purposes of this section and
determining whether a provision has been breached in a material respect, any
representation or warranty of a party that is qualified by a materiality
standard shall be read without regard to any such materiality qualification as
if such qualification were not contained herein.
     7.2 Corporate Action. Buyer will have furnished to Seller a copy, certified
by an officer of Buyer, of the resolutions of the Board of Directors of Buyer
authorizing the execution, delivery, and performance of this Agreement.

 



--------------------------------------------------------------------------------



 



     7.3 Absence of Material Change. From the date of this Agreement to the
Closing, there has not occurred any event, change, effect, act, discovery, or
occurrence (or any combination of the forgoing) (whether or not referred to or
described herein or in any Exhibit or Schedule hereto) that individually or in
the aggregate would have, or would reasonably be expected to have, a Material
Adverse Effect.
     7.4 Assignment, Bill of Sale and Assumption Agreement. Buyer shall have
executed and delivered an Assignment Agreement.
     7.5 Purchase Price. Buyer shall have tendered delivery of the purchase
price set forth in Section 1.6 to Seller.
     7.6 Employment Agreements. Buyer shall have executed and delivered to each
of the Shareholders the Employment Agreements.
     7.7 Litigation. No material action, suit, or proceeding before any court,
governmental or regulatory authority will have been commenced and be continuing,
and no investigation by any governmental or regulatory authority will have been
commenced and be continuing, and no action, investigation, suit, or proceeding
will be threatened at the time of Closing, against Buyer or any of its
Affiliates, associates, officers, managers or directors, seeking to restrain,
prevent, or change the transactions contemplated hereby, questioning the
validity or legality of the transactions contemplated hereby, or seeking damages
in connection with the transactions contemplated hereby.
ARTICLE VIII.
TERMINATION
     8.1 Termination By Buyer. Buyer may terminate this Agreement by giving
written notice to Seller at any time prior to the Closing (a) in the event
Seller or any Shareholder has breached any representation, warranty, or covenant
contained in this Agreement in any material respect, Buyer has notified Seller
and Shareholders of the breach, and the breach has continued without cure for a
period of 15 days after the notice of breach or is otherwise not reasonably
susceptible to cure or (b) if the Closing shall not have occurred on or before
June 30, 2008 by reason of the failure of any condition precedent under
Article VI hereof (unless the failure results primarily from Buyer breaching any
representation, warranty, or covenant contained in this Agreement). For the
purposes of this section and determining whether a provision has been breached
in a material respect, any representation or warranty of a party that is
qualified by a materiality standard shall be read without regard to any such
materiality qualification as if such qualification were not contained herein.
     8.2 Termination By Seller. Seller may terminate this Agreement by giving
written notice to Buyer at any time prior to the Closing (a) in the event Buyer
has breached any representation, warranty, or covenant contained in this
Agreement in any material respect, Seller has notified Buyer of the breach, and
the breach has continued without cure for a period of 15 days after the notice
of breach or is otherwise not reasonably susceptible to cure or (b) if the
Closing shall not have occurred on or before June 30, 2008 by reason of the
failure of any condition precedent under Article VII hereof (unless the failure
results primarily from Seller breaching any representation, warranty, or
covenant contained in this Agreement). For the purposes of this section and
determining whether a representation or warranty has been breached in a material
respect, any representation or warranty of a party that is qualified by a
materiality standard shall be read without regard to any such materiality
qualification as if such qualification were not contained herein.

 



--------------------------------------------------------------------------------



 



     8.3 Termination By Mutual Consent. Anything herein or elsewhere to the
contrary notwithstanding, this Agreement may be terminated and abandoned at any
time prior to the Closing without further obligation or liability on the part of
any party by the mutual written consent of Buyer and Seller.
     8.4 Effect of Termination. If this Agreement terminates pursuant to any
provision of this Article VIII and the transactions contemplated hereunder are
not consummated, this Agreement shall be null and void and have no further force
or effect, except that any such termination shall be without prejudice to the
rights of any party on account of the nonsatisfaction of the conditions set
forth in Articles VI and VII resulting from the breach or violation of the
representations, warranties, covenants or agreements of another party under this
Agreement.
ARTICLE IX.
INDEMNIFICATION
     9.1 Survival. Each covenant or agreement in this Agreement shall survive
the Closing without limitation as to time until fully performed in accordance
with its terms and each representation and warranty in this Agreement, any
Transaction Document or in the Schedules or Exhibits shall survive the Closing
until the twelve-month anniversary of the Closing Date (the “Survival Date”).
Notwithstanding the foregoing, the following representations and warranties
(collectively, the “Specified Representations”) shall survive the Closing as
follows: (a) the representations and warranties contained in Sections 3.1(a),
(b), (c), (d), (g) and (r), and 3.2 shall survive the Closing without limitation
as to time, and (b) the representations and warranties contained in
Sections 3.1(i), 3.1(p) and 3.1(t) shall survive the Closing until 30 days after
the expiration of the statutes of limitations, if any, applicable to the matters
addressed therein.
     9.2 Indemnification by Seller and Shareholders. From and after the date
hereof, Seller and Shareholders agree, jointly and severally, to indemnify
fully, hold harmless, protect and defend Buyer and its Affiliates, and their
respective directors, officers, agents and employees, successors and assigns
from and against:
          (a) any and all Losses (as defined below) incurred by any of them
arising out of, relating to or based upon any inaccuracy in, or breach of, any
of the representations or warranties of any of Seller or Shareholders contained
in this Agreement, any Transaction Document or in the Schedules or Exhibits
hereto or thereto;
          (b) any and all Losses incurred by any of them arising out of,
relating to or based upon any failure to perform, or other breach of, any of the
covenants or agreements of any of Seller or Shareholders contained in or
incorporated into this Agreement, any Transaction Document or in the Schedules
or Exhibits hereto or thereto;
          (c) any and all Losses incurred by any of them arising out of,
relating to or based upon any of Seller’s assets that are not Purchased Assets
or any of the Retained Liabilities;
          (d) any and all Losses incurred by any of them arising out of,
relating to or based upon Seller’s ownership or use of the Purchased Assets
prior to the Closing, including any Liability for any Taxes;
          (e) any and all Losses incurred by any of them arising out of,
relating to or based upon the operation of Seller’s business prior to or after
the Closing; and

 



--------------------------------------------------------------------------------



 



          (f) any and all Losses incurred by any of them arising out of,
relating to or based upon any claims made for workers’ compensation benefits or
under any Employee Benefit Plan due with respect to any event occurring or
circumstance existing prior to the Closing.
The right of Buyer and its Affiliates (and their respective directors, officers,
agents and employees, successors and assigns) to be indemnified hereunder for
any Loss shall not be limited or affected by any investigation conducted or
notice or knowledge obtained by or on behalf of any such Persons.
          9.3 Indemnification by Buyer. From and after the date hereof, Buyer
agrees to indemnify fully, hold harmless, protect and defend Seller and
Shareholders, and their respective directors, officers, agents and employees,
successors and assigns from and against:
          (a) any and all Losses (as defined below) incurred by any of them
arising out of, relating to or based upon any inaccuracy in, or breach of, any
of the representations or warranties of Buyer contained in this Agreement, any
Transaction Document or in the Schedules or Exhibits hereto or thereto;
          (b) any and all Losses incurred by any of them arising out of,
relating to or based upon any failure to perform, or other breach of, any of the
covenants or agreements of Buyer contained in or incorporated into this
Agreement, any Transaction Document or in the Schedules or Exhibits hereto or
thereto;
          (c) any and all Losses incurred by any of them arising out of,
relating to or based upon Buyer’s ownership, use or control of the Purchased
Assets after the Closing or failure to perform any of the obligations assumed by
Buyer after the Closing with respect to the Assumed Liabilities; and
          (d) any and all Losses incurred by any of them arising out of,
relating to or based upon Buyer and/or its Affiliates Liability for any Taxes
related to the Purchased Assets;; and
          (e) any and all Losses incurred by any of them arising out of,
relating to or based upon the operation of Buyer’s business after the Closing.
The right of the Seller and Shareholders (and their respective directors,
officers, agents and employees, successors and assigns) to be indemnified
hereunder for any Loss shall not be limited or affected by any investigation
conducted or notice or knowledge obtained by or on behalf of any such Persons.
     9.4 Losses. For purposes of this Agreement the term “Losses” shall mean any
and all losses, costs, claims, damages, Taxes, Liabilities, obligations,
judgments, settlements, awards, demands, offsets, reasonable out-of-pocket
costs, expenses and attorneys’ fees (including any such reasonable costs,
expenses and attorneys’ fees incurred in enforcing a party’s right to
indemnification against any indemnifying party or with respect to any appeal)
and penalties and interest, if any.
     9.5 Procedure for Indemnification for Third Party Claims.
          (a) Promptly after receipt by an indemnified party under Sections 9.2
and 9.3 of notice of the commencement of any proceeding against it, such
indemnified party will, if a claim is to be made against an indemnifying party
under such Section, give notice to the indemnifying party of the commencement of
such claim, but the failure to notify the indemnifying party will not relieve
the indemnifying party of any Liability that it may have to any indemnified
party, except to the extent that the indemnifying party demonstrates that the
defense of such action is prejudiced by the indemnifying party’s failure to give
such notice.

 



--------------------------------------------------------------------------------



 



          (b) If any proceeding referred to in Section 9.5(a) is brought against
an indemnified party and it gives notice to the indemnifying party of the
commencement of such proceeding, the indemnifying party will be entitled to
participate in such proceeding and, to the extent that it wishes (unless (i) the
indemnifying party is also a party to such proceeding and the indemnified party
determines in good faith that joint representation would be inappropriate, or
(ii) the indemnifying party fails to provide reasonable assurance to the
indemnified party of its financial capacity to defend such proceeding and
provide indemnification with respect to such proceeding), to assume the defense
of such claim with counsel reasonably satisfactory to the indemnified party and,
after notice from the indemnifying party to the indemnified party of its
election to assume the defense of such proceeding, the indemnifying party will
not, as long as it diligently conducts such defense, be liable to the
indemnified party under this Article IX for any fees of other counsel or any
other expenses with respect to the defense of such proceeding, in each case
subsequently incurred by the indemnified party in connection with the defense of
such proceeding, other than reasonable costs of investigation. If the
indemnifying party assumes the defense of a proceeding (as opposed to
participating in the defense as provided above), (i) it will be conclusively
established for purposes of this Agreement that the claims made in that
proceeding are within the scope of and subject to indemnification; (ii) no
compromise or settlement of such claims may be effected by the indemnifying
party without the indemnified party’s consent, which shall not be unreasonably
withheld, unless (A) there is no finding or admission of any violation of law or
any violation of the rights of any Person and no effect on any other claims that
may be made against the indemnified party, and (B) the sole relief provided is
monetary damages that are paid in full by the indemnifying party; and (iii) the
indemnified party will have no Liability with respect to any compromise or
settlement of such claims effected without its consent. If notice is given to an
indemnifying party of the commencement of any proceeding and the indemnifying
party does not, within 10 days after the indemnified party’s notice is given,
give notice to the indemnified party of its election to assume the defense of
such proceeding, the indemnifying party will be bound by any determination made
in such proceeding or any compromise or settlement effected by the indemnified
party.
          (c) Notwithstanding the foregoing, if an indemnified party determines
in good faith that there is a reasonable probability that a proceeding may
adversely affect it or its Affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement, the
indemnified party may, by notice to the indemnifying party, assume the exclusive
right to defend, compromise, or settle such proceeding, but the indemnifying
party will not be bound by any determination of a proceeding so defended or any
compromise or settlement effected without its consent (which may not be
unreasonably withheld).
          (d) Both parties hereby consent to the non-exclusive jurisdiction of
any court in which a proceeding is brought by a third party against any
indemnified person for purposes of any claim that an indemnified person may have
under this Agreement with respect to such proceeding or the matters alleged
therein, and agree that process may be served on either party with respect to
such a claim anywhere in the world.
     9.6 Set-Off Rights; Character of Indemnity Payments. The indemnifying party
shall promptly pay the indemnified party any amount due under this Article IX.
Buyer shall have the right, but not the obligation, to set-off against the
Additional Purchase Consideration any amount Seller or any Shareholder may be
obligated to pay Buyer under the terms of this Agreement. If, contrary to the
intent of the parties, any payment made pursuant to this Article IX is treated
as taxable income to the recipient, then the payor shall indemnify and hold
harmless the recipient from any Liability for Taxes attributable to the receipt
of such payment. For purposes of this Section 9.6, the indemnified party will be
considered to be liable for Tax in respect of any payment treated as taxable
income at the highest marginal tax rate then

 



--------------------------------------------------------------------------------



 



in effect for corporations in the jurisdiction so characterizing the payment for
the year such payment is considered to be earned by the indemnified party.
     9.7 Limitation on Shareholders’ Liability. Each of the parties hereby
agrees that the maximum liability of Shareholders under this Agreement in
respect of any indemnity claim under this Article IX shall not exceed the
aggregate purchase price (including any Additional Purchase Consideration) under
this Agreement.
ARTICLE X.
MISCELLANEOUS
     10.1 Notices. All notices, communications and deliveries hereunder shall be
made in writing signed by the party making the same, shall specify the Section
hereunder pursuant to which it is given or being made, and shall be delivered by
registered or certified mail (with postage and other fees prepaid) as follows:

         
 
  To Buyer:   INX Inc.
 
      Attn: James H. Long, Chairman & Chief Executive Officer
 
      6401 Southwest Freeway
 
      Houston, Texas 77074
 
      Telecopy: (713) 795-2307
 
      Email: jim.long@inxi.com
 
       
 
  With a copy to:   Mayer Brown LLP
 
      Attn: Robert F. Gray, Jr.
 
      700 Louisiana Street
 
      Suite 3600
 
      Houston, Texas 77002
 
      Telecopy: (713) 632-1867
 
      Email: rgray@mayerbrown.com
 
            To Seller or Shareholders:
 
      Access Flow, Inc.
 
      Attn: Steve Kaplan, President
 
      641 Windsor Dr.
 
      Benicia, CA 94510
 
      Telecopy: (707) 361-0808
 
      Email: skaplan@accessflow.com
 
       
 
  with a copy to:   Gizzi & Reep, LLP
 
      Attn: Stephen Gizzi, Esq., Managing Partner
 
      940 Adams Street, Suite A
 
      Benicia, California 94510
 
      Telecopy: (707) 748-0921
 
      Email: Steve@SolanoLawGroup.com

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing. Such notice shall be
effective upon the date of delivery or the intended recipient’s refusal to
accept delivery. After any notice is made hereunder, the party taking such
action will use its

 



--------------------------------------------------------------------------------



 



best efforts to deliver a copy of such notice to the e-mail address of the
intended recipients as soon as practical but in no event later than 12 hours
after such action has been taken.
     10.2 Attachments. All schedules and exhibits attached hereto are hereby
incorporated into this Agreement and are hereby made a part hereof as if set out
in full in this Agreement.
     10.3 Assignment; Successors in Interest. No assignment or transfer by any
party of its respective rights and obligations hereunder shall be made except
with the prior written consent of the other parties hereto, except Buyer shall
be permitted to assign its rights and obligations hereunder to one of its
Affiliates, but no such assignment will release Buyer from its obligations
hereunder. This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their successors and permitted assigns and any
reference hereto shall also be a reference to a permitted successor or assign.
     10.4 Number; Gender. Whenever the context so requires, the singular number
shall include the plural and the plural shall include the singular, and the
gender of any pronoun shall include the other genders.
     10.5 Captions. The titles and captions contained in this Agreement are
inserted herein only as a matter of convenience and for reference and in no way
define, limit, extend or describe the scope of this Agreement or the intent of
any provision hereof. Unless otherwise specified to the contrary, all references
to Articles and Sections are references to Articles and Sections of this
Agreement and all references to Exhibits are references to Exhibits to this
Agreement.
     10.6 Controlling Law; Venue; Integration: Amendment. This Agreement shall
be governed by and construed in accordance with the laws of the State of Texas
without regard to choice of law provisions, statutes, regulations or principles
of this or any other jurisdiction. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts of the State of Texas for
any action, suit or proceeding arising in connection with this Agreement, and
agrees that any such action suit or proceeding shall be brought only in any such
court in Houston, Texas (and waives any objection based on forum non conveniens
or any other jurisdiction to venue therein). This Agreement (and the related
written agreements to be entered into in connection with this Agreement)
supersedes all negotiations, agreements and understandings among the parties
with respect to the subject matter hereof and constitutes the entire agreement
among the parties hereto. This Agreement may not be amended, modified or
supplemented except by the written agreement of Seller and Buyer. EACH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN CONNECTION WITH ANY
LITIGATION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     10.7 Counterparts. This Agreement may be executed in counterparts,
including the signature pages, each of which shall be deemed an original and all
of which together shall constitute one and the same agreement. In addition, the
parties agree that the counterparts of this Agreement so signed may be evidenced
by delivery of a telecopy or other electronic transmission of the signature page
image to this Agreement to the other party at the number listed in Section 10.1
and that such telecopied signature pages shall be treated for all purposes as
original signatures to this Agreement.
     10.8 Enforcement of Certain Rights. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person,
firm or corporation other than the parties hereto, their successors or permitted
assigns, any rights, remedies, obligations or liabilities under

 



--------------------------------------------------------------------------------



 



or by reason of this Agreement, or result in such person, firm or corporation
being deemed a third party beneficiary of this Agreement.
     10.9 Waiver. Any agreement on the part of a party hereto to any extension
or waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. A waiver by one party of the performance of any covenant,
agreement, obligation, condition, representation or warranty shall not be
construed as a waiver of any other covenant, agreement, obligation, condition,
representation or warranty. A waiver by any party of the performance of any act
shall not constitute a waiver of the performance of any other act or an
identical act required to be performed at a later time.
     10.10 Arbitration; Legal Proceedings.
          (a) The parties shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement, the breach, termination or
validity hereof or the transactions contemplated herein promptly by negotiation
between a representative of Buyer and Seller. Either Seller or Buyer may give
the other written notice that a dispute exists (a “Notice of Dispute”). The
Notice of Dispute shall include a statement of such party’s position and the
name and title of the representative who will represent such party. Within ten
(10) days of the delivery of the Notice of Dispute, a representative from each
party hereto shall meet at a mutually acceptable time and place, and thereafter
as long as they reasonably deem necessary, to attempt to resolve the dispute.
All documents and other information or data on which each party relies
concerning the dispute shall be furnished or made available on reasonable terms
to the other party at or before the first meeting of the parties as provided by
this paragraph.
          (b) Except as provided in Section 10.10(d) below, any controversy or
claim arising out of or relating to this Agreement, the breach, termination or
validity hereof, or the transactions contemplated herein, if not settled by
negotiation as provided in paragraph (a) of this Section 10.10, shall be settled
by arbitration in accordance with the Commercial Arbitration Rules (“CAR”) of
the American Arbitration Association (“AAA”), by one arbitrator selected by
mutual agreement of the parties. In the event the parties cannot agree to an
arbitrator, the arbitrator shall be selected by the CAR, Selection of
Arbitrators. Either party may initiate arbitration by delivering a written
election to arbitrate to the other party at any time after twenty (20) days
following the delivery of a Notice of Dispute if the dispute has not then been
settled by negotiation, or sooner if the other party fails to participate in
negotiation in accordance with paragraph (a) above. The arbitration procedure
shall be governed by the United States Arbitration Act, 9 U.S.C. Section 1-16
(the “Act”) and shall be held in Houston, Texas, and the award rendered by the
arbitrator shall be final and binding on the parties and may be entered in any
court having jurisdiction thereof, subject to the court’s authority to modify or
review the award as provided in the Act.
          (c) Each party shall bear its own costs and shall share equally the
fees and expenses of the arbitrator.
          (d) Each party hereby acknowledges and agrees that this Section 10.10
shall not apply to any claim, controversy, action suit or proceeding in which a
party hereto seeks specific performance, injunctive relief or any other
equitable relief and that such party may initiate any such claim, controversy,
action suit or proceeding in accordance with Section 10.6 hereof.
     10.11 Reliance on Counsel and Other Advisors. Each party has consulted such
legal, financial, technical or other experts as it deems necessary or desirable
before entering into this Agreement. Each party represents and warrants that it
has read, knows, understands and agrees with the terms and conditions of this
Agreement.

 



--------------------------------------------------------------------------------



 



     10.12 Injunctive Relief. The parties to this Agreement hereby agree that
any remedy at law for any breach of the provisions contained in this Agreement
shall be inadequate and that any party, to the extent permitted by applicable
law, shall be entitled to injunction relief in addition to any other remedy such
party might have under this Agreement.
     10.13 Severability. If a judicial or arbitral determination is made that
any of the provisions of this Agreement constitutes an unreasonable or otherwise
unenforceable restriction against Seller or Shareholders the provisions of this
Agreement shall be rendered void only to the extent that such judicial or
arbitral determination finds such provisions to be unreasonable or otherwise
unenforceable with respect to Seller or Shareholders.
     10.14 Attorney Fees. In the event of a dispute arising under this
Agreement, the prevailing party in any subsequent arbitration or litigation
proceeding brought to enforce this Agreement shall be entitled to reimbursement
of costs and reasonable attorney fees.
IN WITNESS WHEREOF, each of the parties hereto has executed this Asset Purchase
Agreement as of this 6th day of June, 2008.

       
BUYER:
  SELLER:
 
   
INX INC.
  ACCESS FLOW, INC.
 
   
/s/ James H. Long
 
James H. Long,
  /s/ Steve Kaplan
 
Steve Kaplan
Chairman & Chief Executive Officer
  President
 
   
SHAREHOLDERS:
   
 
   
/s/ Steve Kaplan
 
Steve Kaplan, individually
   
 
   
/s/ Gary Lamb
 
Gary Lamb, individually
   

 